

EXHIBIT 10.3
Confidential Materials omitted and filed separately with the
Securities and Exchange Commission. Double asterisks denote omissions.


AWARD/CONTRACT
 
1. THIS CONTRACT IS A RATED ORDER UNDER DPAS (15 CFR 700)
 
RATING
   
PAGE OF PAGES
1 42
 
2. CONTRACT (Proc. Inst. Indent.) NO.
HHSO100201700007C
 
3. EFFECTIVE DATE
See Block 20C
   
4. REQUISITION/PURCHASE REQUEST/PROJECT NO.
OS194860
 
5. ISSUED BY CODE
 
HHS/OS/ASPR/BARDA
 
6. ADMINISTERED BY (if other than Item 5)
 
CODE
   
ASPR-BARDA01
 
HHS/OS/ASPR/BARDA
330 Independence Ave., SW
Room 640-G
Washington, DC 20201
 
ASPR-BARDA
330 Independence Ave, SW, Rm G644
Washington DC 20201
 
7. NAME AND ADDRESS OF CONTRACTOR (No., street, county, State and ZIP Code)
EMERGENT BIODEFENSE OPERATIONS LANSING LLC 330303
EMERGENT BIODEFENSE OPERATIONS LANS
3500 N MARTIN LUTHER KING, JR BLVD #
LANSING, MI 489062933

 
8. DELIVERY

FOB ORIGIN Other (See below)
   
9. DISCOUNT FOR PROMPT PAYMENT



 
CODE 330303
 
FACILITY CODE
11. SHIP TO/MARK FOR CODE
 
HHS/OS/ASPR
 
12. PAYMENT WILL BE MADE BY
 
CODE
   
PSC
 
HHS/OS/ASPR
200 C St SW
WASHINGTON DC 20201
 
PSC
330 Independence Ave, SW, Rm G644
Washington DC 20201
 
13. AUTHORITY FOR USING OTHER THAN FULL AND OPEN COMPETITION:
10 U.S.C. 2304(c) ( ) 41 U.S.C. 253(c) ( )
 
14. ACCOUNTING AND APPROPRIATION DATA
2017.1990008.26402
 
15A. ITEM NO.
 
15B. SUPPLIES/SERVICES
 
15C. QUANTITY
 
15D. UNIT
 
15E. UNIT PRICE
   
15F. AMOUNT
     
TITLE: AVA FOR THE SNS
 
 
Continued
                   
15G. TOTAL AMOUNT OF
   
$
99,941,719.80
 
16. TABLE OF CONTENTS
 
(X)
   
SEC.
 
DESCRIPTION
 
PAGE(S)
   
(X)
   
SEC.
 
DESCRIPTION
   
PAGE(S)
 
PART I – THE SCHEDULE
   
PART II – CONTRACT CLAUSES
     
X
     
A
SOLICITATION/CONTRACT FORM
   
1
       
X
     
I
CONTRACT CLAUSES
     
31
     
X
     
B
SUPPLIES OR SERVICES AND PRICES/COSTS
   
4
   
PART III – LIST OF DOCUMENTS, EXHIBITS AND OTHER ATTACH.
     
X
     
C
DESCRIPTION/SPECS./WORK STATEMENT
   
7
       
X
     
J
LIST OF ATTACHMENTS
   
42
     
X
     
D
PACKAGING AND MARKING
   
15
   
PART IV – REPRESENTATIONS AND INSTRUCTIONS
     
X
     
E
INSPECTION AND ACCEPTANCE
   
16
               
K
REPRESENTATIONS, CERTIFICATIONS AND
OTHER STATEMENTS OF OFFERORS
             
X
     
F
DELIVERIES OR PERFORMANCE
   
17
     
X
     
G
CONTRACT ADMINISTRATION DATA
   
21
               
L
INSTRS, CONDS., AND NOTICES TO OFFERORS
             
X
     
H
SPECIAL CONTRACT REQUIREMENTS
   
26
               
M
EVALUATION FACTORS FOR AWARD
         
CONTRACTING OFFICER WILL COMPLETE ITEM 17 (SEALED-BID OR NEGOTIATED PROCUREMENT)
OR 18 (SEALED-BID PROCUREMENT) AS APPLICABLE
 
17. CONTRACTOR'S NEGOTIATED AGREEMENT (Contractor is required to sign this
document and return __2__ copies to issuing office.) Contractor agrees to
furnish and deliver all items or perform all the services set forth or otherwise
identified above and on any continuation sheets for the consideration stated
herein. The rights and obligations of the parties to this contract shall be
subject to and governed by the following documents: (a) this award/contract, (b)
the solicitation, if any, and (c) such provisions, representations,
certifications, and specifications as are attached or incorporated by reference
herein. (Attachments are listed herein.)
   
18. AWARD (Contractor is required to sign this document.) Your bid on
Solicitation Number ________17-100-SOL-00010______________,
including the additions or changes made by you which additions or changes are
set forth in full above, is hereby accepted as to the terms listed above and on
any continuation sheets. This award consummates the contract which consists of
the following documents: (a) the Government's soliciation and your bid, and (b)
this award/contract. No further contractual document is necessary. (Block 18
should be checked only when awarding a sealed-bid contract.)
 
19A. NAME AND TITLE OF SIGNER (Type or print)

   
20A. NAME OF CONTRACTING OFFICER
[**]
 
19B. NAME OF CONTRACTOR

 
19C. DATE SIGNED

   
20B. UNITED STATES OF AMERICA

   
20C. DATE SIGNED


3/16/2017

 
BY
     
BY
         
(Signature of person authorized to sign)
(Signature of Contracting Officer)
 
AUTHORIZED FOR LOCAL REPRODUCTION
Previous edition is NOT usable
   
STANDARD FORM 26 (REV. 5/2011)
Prescribed by GSA – FAR (48 CFR) 53.214(a)
 

--------------------------------------------------------------------------------



CONTINUATION SHEET
REFERENCE NO. OF DOCUMENT BEING CONTINUED
HHSO100201700007C
PAGE   OF   
2 42
NAME OF OFFEROR OR CONTRACTOR
EMERGENT BIODEFENSE OPERATIONS LANSING LLC   330303
ITEM NO.
(A)
SUPPLIES/SERVICES
(B)
QUANTITY
(C)
UNIT
(D)
UNIT PRICE
(E)
AMOUNT
(F)
 
Tax ID Number:    [**]
DUNS Number:    [**]
HHSO100201700007C Anthrax Vaccine for SNS
IGF::XX::IGF
Appr. Yr.:  2017  CAN:  1990008 Object Class:  26402
FOB:  Destination
Period of Performance:  03/16/2017 to 03/15/2019
       
1
ASPR-17-01726 -- Procurement of [**] does of
Bio Thrax (AVA)  (CLIN0001)
Obligated Amount:  $[**]
     
99,450,000.00
2
ASPR-17-01726 -- Logistics – Safe and secure
shipment of product to SNS (CLIN0002)
Obligated Amount:  $[**]
     
491,719.80
           
AUTHORIZED FOR LOCAL REPRODUCTION
 
OPTIONAL FORM 336 (4-86)
Sponsored by GSA
FAR (48 CFR) 53.110

--------------------------------------------------------------------------------



CONTRACT TABLE OF CONTENTS
PART I - THE SCHEDULE
SECTION A - SOLICITATION / CONTRACT FORM
SECTION B - SUPPLIES OR SERVICES AND PRICES/COSTS
SECTION C - DESCRIPTION/SPECIFICATION/WORK STATEMENT
SECTION D - PACKAGING, MARKING AND SHIPPING
SECTION E - INSPECTION AND ACCEPTANCE
SECTION F - DELIVERIES OR PERFORMANCE
SECTION G - CONTRACT ADMINISTRATION
SECTION H - SPECIAL CONTRACT REQUIREMENTS
PART II - CONTRACT CLAUSES
SECTION I - CONTRACT CLAUSES
PART III - ATTACHMENTS
SECTION J - LIST OF ATTACHMENTS

--------------------------------------------------------------------------------



SECTION B -
SUPPLIES OR SERVICES AND PRICES/COSTS

B.1.
BRIEF DESCRIPTION OF SUPPLIES

Anthrax is an acute infectious disease caused by the spore-forming bacterium
Bacillus anthracis, which can cause human disease via gastrointestinal,
cutaneous, or inhalation (pulmonary) routes. The 2014 Public Health Emergency
Medical Countermeasures Enterprise (PHEMCE) Strategy and Implementation Plan
identifies anthrax as a high-priority threat as determined by the Secretary of
Homeland Security. Strategies to mitigate anthrax as a biothreat against
civilian populations include anthrax vaccine suitable for Post-Exposure
Prophylaxis (PEP) when given concomitantly with antibiotics. Currently,
BioThrax® is the only licensed and FDA approved vaccine for both General- Use
Prophylaxis (GUP) and PEP capable of eliciting a protective immune response when
administered as a three-dose post-exposure prophylactic regimen. BioThrax® is
currently procured and stockpiled by the USG in the Strategic National
Stockpile.
B.2.
PRICES/COSTS

Below are the agreed upon price/cost provisions and Contract Line Item Numbers
(CLINs) between the Government and the Contractor.
B.2.1.
BASE PERIOD OF PERFORMANCE: The base period is 24 months from date of award.

B.2.2.
FIRM FIXED PRICE

ITEM
 
SUPPLIES/SERVICES
QTY/UNIT
 
UNIT PRICE
   
Total Fixed Price
   
0001
 
BioThrax®/AVA
BioThrax® [**] product
[**] upon date of delivery
[**]
[**] Dose
 
$
[
**]
 
$
[
**]
 
0002
 
Logistics – Safe and secure shipment of product to SNS
Delivery Address: TBD
[**] Trucks
 
$
[
**]
 
$
[
**]
TOTAL
               
$
99,941,719.80
 

B.2.3.
OPTION PERIODS

This contract consists only of the base award period. No option CLINs are
included in this award.
B.2.4.
RESERVED

B.2.5.
PRICE PROTECTIONS

Should the Contractor be unable to deliver product with [**] within [**] days of
a scheduled delivery date the pricing for such lots shall be based upon the
contract unit price for the number of delivered doses in the lot that have a
[**] as of the actual delivery date. This does not apply if the shipment is
rescheduled at the Government's request. Further, this does not apply if there
are unresolved issues with the quality, safety, and/or efficacy of the delivered
product.
B.2.6.
COSTS UNALLOWABLE UNLESS AUTHORIZED BY THE CONTRACTING OFFICER

This section prohibits or restricts the use of contract funds for the following
items (costs unallowable unless otherwise approved by the Contracting Officer):
(a)
Acquisition, by purchase or lease, of any interest in real property;

(b)
Rearrangement or alteration of facilities;

(c)
Purchase of lease of any item of general purpose office furniture or office
equipment regardless of dollar value;

(d)
Accountable Government Property;

(e)
Overtime;

(f)
General scientific meetings/conferences;

(g)
Travel costs including foreign travel;

(h)
Costs incurred in the performance of any cost-reimbursement type subcontract
(including consulting agreements);

(i)
Costs to be paid for the performance of a fixed-price subcontract that exceeds
$150,000.00;

(j)
Refreshments and Meal Expenditures;

(k)
Promotional Items

(l)
Printing

B.2.7.
SUBCONTRACTS AND CONSULTANTS

Award of any FFP subcontract or FFP consulting agreement in excess of $150,000
or any cost reimbursement subcontract or consulting agreement shall not proceed
without the prior written consent of the Contracting Officer via a COA letter.
COA letters will only be issued upon review of the supporting documentation
required by FAR Clause 52.244-2, Subcontracts.  After receiving written consent
of the subcontract by the Contracting Officer, a copy of the signed, executed
subcontract and consulting agreement will be provided to the Contracting Officer
within [**] days.
This Advanced Understanding may be modified in subsequent task orders.
B.2.8.
CONFIDENTIAL TREATMENT OF SENSITIVE INFORMATION

The Contractor shall guarantee strict confidentiality of any information/data of
a sensitive nature that is provided to the Contractor by the Government during
the performance of the contract. The Government has determined that the
information/data that the Contractor will be provided during the performance of
the contract is of a sensitive nature.
Disclosure of information/data that is sensitive in nature, in whole or in part,
by the Contractor can only be made after the Contractor receives prior written
approval from the Contracting Officer. Whenever the Contractor is uncertain with
regard to the proper handling of information/data under the contract, the
Contractor shall obtain a written determination from the Contracting Officer. 
(See also HHSAR clause 352.224-71).
Notwithstanding the foregoing, such information/data shall not be deemed of a
sensitive nature with respect to the Contractor for purposes of this contract if
such information/data: (a) was already known to the Contractor; (b) was
generally available or known, or was otherwise part of the public domain, at the
time of its disclosure to the Contractor; (c) became generally available or
known, or otherwise became part of the public domain, after its disclosure to,
or, with respect to the information/data by, the Contractor through no fault of
the Contractor; (d) was disclosed to the Contractor, other than under an
obligation of confidentiality or non-use, by a third party who had no obligation
to the Government that controls such information/data not to disclose such
information/data to others; or (e) was independently discovered or developed by
the Contractor, as evidenced by its written records, without the use of
information/data belonging to the Government.
Contractor may disclose information/data of a sensitive nature provided by the
Government to the extent that such disclosure is: (a) made in response to a
valid order of a court of competent jurisdiction or other supra-national,
federal, national, regional, state, provincial or local governmental or
regulatory body of competent jurisdiction; provided, however, that the
Contractor shall first have given notice to the Government and give the
Government a reasonable opportunity to quash such order and to obtain a
protective order requiring that the information/data of a sensitive nature that
is the subject of such order be held in confidence by such court or agency or,
if disclosed, be used only for the purposes for which the order was issued; and
provided further that if a disclosure order is not quashed or a protective order
is not obtained, the information/data disclosed in response to such court or
governmental order shall be limited to that information which is legally
required to be disclosed in response to such court or governmental order; (b)
otherwise required by law, in the opinion of legal counsel to the Contractor as
expressed in an opinion letter in form and substance reasonably satisfactory to
the Government, which shall be provided to the Government at least two (2)
business days prior to the Contractor's disclosure of the information/data; or
(c) made by the Contractor to the Regulatory Authorities as required in
connection with any filing, application or request for Regulatory Approval;
provided, however, that reasonable measures shall be taken to assure
confidential treatment of such information/data.
B.2.9.
SHARING OF CONTRACT DELIVERABLES WITHIN THE UNITED STATES GOVERNMENT

In an effort to build a robust medical countermeasure pipeline through increased
collaboration, the Government may share technical deliverables with USG entities
responsible for Medical Countermeasure Development.  In accordance with
recommendations from the Public Health Emergency Medical Countermeasure
Enterprise Review, agreements established in the Portfolio Advisory Committee
(PAC) Charter, Technology Transfer Agreements (TTA) between BARDA and the
Defense Threat Reduction Agency and the National Institute of Allergies and
Infectious Diseases (NIAID), the Government may share technical deliverables set
forth in Section F with colleagues within the Integrated Portfolio. This advance
understanding does not authorize the government to share financial information
outside HHS. This clause does not limit the Government's ability to use or
disclose data or information in accordance with the terms or conditions of this
contract. The Contractor is advised to review the terms of FAR Clause 52.227-14
regarding the Government's rights to deliverables submitted during performance
as well as the Government's rights in data.
B.2.10.
CONTRACT NUMBER DESIGNATION

On all correspondence submitted under this contract, the Contractor agrees to
clearly identify the contract number on the face page of the contract.
B.2.11.
DEFINITION OF DAYS

In this contract, it is intended that the term "days" refers to calendar days.
If this results in a deliverable becoming due on a weekend, the due date shall
be assumed to be the soonest business day thereafter, inclusive of holidays.

--------------------------------------------------------------------------------



SECTION C -
DESCRIPTION/SPECIFICATION/WORK STATEMENT

C.1.
VACCINE PRODUCTION AND CGMP COMPLIANCE:

1.
The Contractor shall manufacture BioThrax® in accordance with current Good
Manufacturing Practices (cGMP) guidelines

2.
BioThrax® must be delivered on any business day, except Federal holidays, within
the scheduled month in accordance with the targeted delivery schedule. The
Contractor shall notify the Government promptly upon becoming aware of any
deviations from the targeted delivery schedule. All changes to the targeted
delivery schedule must be approved by the Contracting Officer and/or the
Contracting Officer's Representative (COR).

3.
Quantities for each scheduled delivery shall be of a specific quantity.

4.
The Contractor shall perform all requisite assays and release tests, including
but not limited to potency, identity, and stability testing in accordance with
the Food Drug Administration (FDA) approved Biologic License Application
(BLA-License Number 1755, STN 103821, and any approved change).

5.
All BioThrax® delivered under this contract must be labeled with an expiration
date consistent with its current product license at the time of manufacture.

6.
The Contractor shall provide primary and secondary points of contact that shall
be available 24 hours per day, seven days per week to be notified in case of a
public health emergency.

7.
The Contractor shall report to the Government material correspondence from the
FDA regarding the quality, safety, or efficacy of BioThrax®.

8.
The Contractor shall provide the Government with access to and/or provide copies
of the following documents: (1) Form 483s form FDA inspections of Contractor's
Lansing facility, (2) Establishment Inspection Reports (EIRs) from FDA
inspections of Contractor's Lansing facility; (3) W arning Letters relating to
BioThrax®; and Contractor's Annual Safety Report to FDA regarding BioThrax®.
These documents will be provided to the Contracting Officer within 2 business
days of receipt.

9.
The Contractor shall notify the Government of any issues with the safety and
efficacy of BioThrax® and/or manufacturing or quality of the FDA-licensed
production lines at the Contractor's Lansing facility within [**] business days
of the determination of potential to be reported to FDA.

10.
The Government will have the option to conduct site inspections of the
Contractor's Lansing facility during the period of performance of the contract.
Such inspections will be performed by the COR or the COR's designee(s).

11.
If the contractor should obtain FDA approval for the manufacture and production
of BioThrax® having [**] while under this contract, the Government will accept
delivery of those doses with the [**] in addition to doses with a [**]. The
Contractor may invoice only for those doses actually delivered under this
contract in accordance with Section B.

12.
The product must be delivered in accordance with cGMP guidelines.

13.
The Contractor shall notify BARDA at least [**] days' prior of estimated
shipment of product. At least [**] business days prior to the product being
ready for shipment to DSNS, the Contractor shall obtain delivery address from
the Contracting Officer and provide to the Contracting Officer and COR the
following:

(a)
The date the product will be ready for loading on the truck(s) and the intended
delivery date of product to the DSNS

(b)
Number of pallets, vials, and doses to be loaded and delivered to DSNS

14.
At least [**] hours before each scheduled delivery, the Contractor shall provide
the following to the Contracting Officer and COR:

(a)
Packing Slip

(b)
Certificate(s) of Analysis c. FDA Lot Release(s)

(c)
Actual number of pallets, vials and doses to be loaded

(d)
Diagram of product shipment pallet (how many vials per box, per pallet)

15.
TempTale monitors supplied with each delivery must be returned to Contractor per
instructions provided with each shipment within [**] business days after product
delivery.  Within [**] hours of receipt of TempTale monitors, the Contractor
shall provide to the Contracting Officer and COR a letter for each delivered lot
from the Contractor's Quality Department containing the following information:

(a)
The remaining ambient exposure time letter disclosing accumulated ambient
temperature exposure until the point that BARDA (or DSNS-designated personnel)
assumed responsibility for temperature control, per Section F, for each lot from
the Contractor's Quality Department. The letter must indicate that the product
was manufactured and released in accordance with cGMP and has met all acceptance
criteria to allow for Government distribution.

16.
Funds provided shall be paid on a price per doses basis only on those products
delivered and accepted to DSNS under contract.

17.
Under CLIN 0001 of this contract the products shall have an [**] product. The
Contractor shall target ≥[**] of the total [**] remaining when the Government
takes delivery of the product.

C.2.
RESERVED

C.3.
MEETINGS/SITE VISITS/AUDITS

The Contractor and the Government shall participate in regular meetings to
coordinate and oversee the work performed as requested by the Contracting
Officer (CO) or Contracting Officer's Representative (COR). Such meetings may
include, but are not limited to, a kickoff meeting to be held at a location
determined by the COR, status update meeting or teleconferences, site visits to
the Contractor's and/or subcontractor's facilities and meetings with individual
Contractors and other HHS officials to discuss the technical, regulatory, and
ethical aspects of the program. The Contractor shall provide data, reports, and
presentations to groups of outside experts and USG personnel and USG-contracted
subject matter experts as required by the CO/COR facilitating review of
activities. The Government reserves the right to conduct a pre-award site visit
of the manufacturing plant. Pre-award site visits may be made with short notice.
Contractors are expected to guarantee the availability of key staff or other
staff determined by the Government as essential for purposes of this site visit.
The purpose of the kickoff meeting will be to orient the Contractor to HHS/BARDA
and review contract requirements. This meeting usually occurs within a month
after contract award. Bi-weekly or monthly status update
meetings/teleconferences will be held throughout the life of the contract. The
schedule for these meetings will be established by the CO and COR. The
Government reserves the right to visit the contractor's site for purposes of
assessing quality as deemed necessary by the Government throughout the period of
performance of the contract. The Contractor shall provide data, reports and
presentations to groups of outside experts and USG personnel and USG-contracted
subject matter experts as required by the CO/COR facilitating review of
activities. The contractor shall facilitate cGMP site-visit or inspection as
requested by FDA/Center for Biologics Evaluation and Research (CBER) at the time
of production of product lots destined for the SNS. Periodic site visits will
occur on an ad hoc basis (at least twice a year).
Within [**] calendar days of an FDA audit of Contractor or subcontractor
facilities, the Contractor shall provide copies of the audit findings, final
report, and a plan for addressing areas of nonconformance to FDA regulations and
guidance for GLP, GMP or GCP guidelines as identified in the final audit report.
Other U.S. Government Audits
The United States Government (USG) reserves the right to conduct unannounced
audits of the Contractor without advance notice. The USG reserves the right to
accompany the Contractor on routine and for-cause site-visits or audits of
subcontractor(s). At the discretion of the USG and independent of testing
conducted by the Contractor, BARDA reserves the right to conduct site
visits/audits and collect samples of product held by the Contractor and
subcontractors.  Finally, BARDA reserves the right to conduct unannounced site
visits with justification and critical need. All audits will be conducted
between normal business hours, i.e. 8 a.m. through 6 p.m., Monday through
Friday.
C.4.
PRODUCT DELIVERIES

C.4.1.
TEMPERATURE CONTROL AND MONITORING

FOB Destination Deliveries:
The Contractor shall be responsible for maintaining product temperature control
until the product arrives at the DSNS and has completed product acceptance by
the USG. The Contractor shall provide the Government with an ambient exposure
letter that covers the time the product leaves the Contractor's validated [**]°C
storage facility until arrival at DSNS. Upon Government acceptance of the
product to the Government, the responsibility for temperature control shall
transfer to the Government as well as the responsibility for logging ambient
exposure time (temperatures between [**]°C). The Contractor will provide and
place TempTale(s) on each pallet of product while the product is inside the
Contractor's validated [**]°C storage facility prior to placing the product onto
the truck(s) of the designated carrier. The Government's acceptance of the
aforementioned responsibility applies only to temperature control and does not
indicate its acceptance of the lot(s).
C.4.2.
DSNS QUALITY CONTROL UNIT (QCU) ACCEPTANCE PROCEDURE FOR BIOTHRAX (AVA)

At the time the product is delivered to a designated DSNS delivery location, all
product will be placed into DSNS Quarantine pending receipt of the required lot
distribution documentation and the remaining ambient exposure time letter from
the Contractor.  The Contractor shall supply the Government:
1.
Notification of practices that may impact DSNS shipping procedures, if
applicable

2.
All items outlined for delivery of product.

C.4.3.
ACCEPTANCE PROCESS AND TIMEFRAME (FOB DESTINATION DELIVERY)

1.
Contractor shall deliver to the Government, via e-mail or facsimile:

(a)
All required documentation outlined for delivery of product

(b)
Notification of the date and time that the product was delivered.

2.
Acceptance Timeframe: The Government will have [**] full business days, after
receipt of all documentation required to establish that the requirements have
been satisfied and provide Contractor notice that DSNS accepts the lot(s).

(a)
For purposes of this acceptance timeframe, business days are defined as 9:00AM
to 5:00PM Eastern Time, Monday through Friday, excluding U.S. Government
Holidays.

(b)
For the avoidance of doubt, BARDA will provide the Contractor with a written
acceptance or refusal of BioThrax® lot(s) no later than 5:00PM on the [**]
business day after receipt of the documentation.

C.4.4.
BARDA RELEASE FOR BioThrax

The DSNS Quality Control Unit (QCU) recommends that the temperature acceptance
range for BioThrax, using the temperature monitoring device accuracy of [**]°C,
would be [**]°C to [**]°C. This temperature is consistent with licensed label
specifications ([**]°C to [**]°C) and takes into account the contractor's
rounding practices (memo dated 8/12/09), and the accuracy of the temperature
monitoring device (TempTale Bio).
TempTale device alarms will be set for shipments to alert for possible
temperature deviations for further evaluation. BARDA will review the temperature
data for DSNS internal processes. As a clarification and guide, the table below
outlines temperature limits acceptable during the period that the Contractor is
responsible for maintaining product temperature control and the resulting
actions under each scenario. This table is based on the TempTale with an
accuracy of [**]°C. If any of the following changes occur while the Government
is responsible for temperature monitoring and control, DSNS QCU will seek
guidance from the Contractor:
Temperature Range
Action
< [**]°C
☐ AVA Pallet will be placed into DSNS quarantine pending further disposition
[**]°C – [**]°C
☐ Acceptable for use by the SNS
≥[**]°C – [**]°C
☐ AVA Pallet will be placed into DSNS quarantine
☐ Release of product by BARDA will be pending quality disposition investigation,
and remaining ambient exposure for the lot
>[**]°C
☐ AVA Pallet will be placed into DSNS quarantine pending further disposition

Temperature deviations during shipping are the responsibility of the Contractor
for FOB Destination deliveries. Deviations during shipping shall not delay the
Government's acceptance of the lots when deliveries are FOB Destination and
shall be evaluated and fully documented by the Party responsible for temperature
control and monitoring in accordance with standard procedures. The Contractor
shall include an Event Description and Contractor's Product Impact Assessment in
the Contractor's Certification Letter), for each lot impacted by such
deviations. The Contractor shall state in the Certification Letter that, "A Full
Deviation Report, including root cause analysis and corrective and preventative
actions shall be submitted to the Government within [**] business days of report
completion." The Party responsible for temperature control and monitoring is
also responsible for root cause analysis and defining appropriate corrective and
preventative actions.
C.5.
REPORTING REQUIREMENTS

See SECTION F.4 for specific reporting requirements. The Contractor shall submit
to the CO and the COR technical progress reports as identified in any potential
resultant contract. These reports shall be subject to the technical inspection
and requests for clarification by the COR. These reports shall be brief,
factual, and prepared in accordance with the following format:
A.
MONTHLY PROGRESS REPORT

This report shall include a description of the activities during the reporting
period and the activities planned for the ensuing reporting period. The first
reporting period consists of the first full month of performance plus any
fractional part of the initial month. Thereafter, the reporting period shall
consist of each calendar month.
The Contractor shall submit a Monthly Progress Report on or before the [**]
calendar day following the last day of each reporting period and shall include
the following:
Title Page:  The title page for this report shall include the contract number
and title; the type of report and period that it covers; the Contractor's name,
address, telephone number, fax number, and e-mail address; and the date of
submission.
Distribution List:  A list of individuals receiving the Technical Progress
report.
Progress:
SECTION I - An introduction covering the purpose and scope of the contract
effort.
SECTION II Part A: SUMMARY - A description or table summarizing ongoing
activities.
SECTION II Part B: MANAGEMENT AND ADMINISTRATIVE UPDATE – This section shall
include a description of all meetings, conference calls, etc. that have taken
place during the reporting period. Include progress on administration and
management issues (e.g. evaluating and managing subcontractor performance and
personnel changes). Please include all Quality Management System, Quality
Control, and Quality Assurance Plans as part of this report or as requested by
the COR.
SECTION II Part C: TECHNICAL PROGRESS – This section shall document the results
of work completed and costs incurred during the period covered in relation to
the proposed progress, effort, and budget. The report shall be in sufficient
detail to explain comprehensively the results achieved.
SECTION II Part D: ISSUES – This section shall include a description of problems
encountered and proposed corrective action; differences between planned and
actual progress; why the differences have occurred and what corrective actions
are planned; and if a project activity is delinquent, then what corrective
action steps are planned. Revised timelines shall be provided.
SECTION II Part E: PROPOSED WORK – This section shall include a summary of work
proposed as a rolling [**] month forecast for the next reporting period, by a
certain date, and by whom.
SECTION II Part F:  MANUFACTURING AND SUPPLY CHAIN MANAGEMENT – This section
shall include a summary of the manufacturing and supply-chain related
activities.  Also include in this section updates to the production plan,
capacity projections, stability results, inventory and shipment/distribution
information.
Invoices: Summary of any invoices submitted during the reporting period.  A
Monthly Progress Report will not be required in the same month Annual Progress
Reports or a Final Report are due.
B.
ANNUAL PROGRESS REPORT

This report shall include a summation of the activities during the reporting
period, and the activities planned for the ensuing reporting period. The first
reporting period consists of the first full year of performance plus any
fractional part of the initial year. Thereafter, the reporting period shall
consist of each calendar year.
The Contractor shall submit an Annual Progress Report on or before the [**]
calendar day following the last day of each reporting period and shall include
the following:
Title Page: The title page for this report shall include the contract number and
title; the type of report and period that it covers; the Contractor's name,
address, telephone number, fax number, and e-mail address; and the date of
submission.
Distribution List: A list of individuals receiving the Technical Progress
report.
Progress:
SECTION I - An introduction covering the purpose and scope of the contract
effort.
SECTION II Part A: SUMMARY - A description or table summarizing ongoing
activities.
SECTION II Part B: MANAGEMENT AND ADMINISTRATIVE UPDATE – This section shall
include a description of all meetings, conference calls, etc. that have taken
place during the reporting period. Include progress on administration and
management issues (e.g. evaluating and managing subcontractor performance and
personnel changes). Please include all Quality Management System, Quality
Control, and Quality Assurance Plans as part of this report or as requested by
the COR.
SECTION II Part C: TECHNICAL PROGRESS – This section shall document the results
of work completed and costs incurred during the period covered in relation to
proposed progress, effort, and budget. The report shall be in sufficient detail
to explain comprehensively the results achieved.
SECTION II Part D: ISSUES – This section shall include a description of problems
encountered and proposed corrective action; differences between planned and
actual progress; why the differences have occurred and what corrective actions
are planned; and if a project activity is delinquent, then what corrective
action steps are planned. Revised timelines shall be provided.
SECTION II Part E: PROPOSED WORK – This section shall include a summary of work
proposed as a rolling [**] month forecast for the next reporting period, by a
certain date, and by whom.
SECTION II Part F:  MANUFACTURING AND SUPPLY CHAIN MANAGEMENT – This section
shall include a summary of the manufacturing and supply-chain related
activities.  Also include in this section updates to the production plan,
capacity projections, stability results, inventory and shipment/distribution
information.
Invoices: Summary of any invoices submitted during the reporting period.  An
Annual Progress Report will not be required for the period when the Final
Technical Progress Report is due.
C.
DRAFT FINAL REPORT AND FINAL REPORT

These reports are to include a summation of the work performed and results
obtained for execution of various studies or technical work packages during the
entire contract period of performance. This report shall be in sufficient detail
to describe comprehensively the results achieved. The Draft Final Progress
Report shall be due [**] calendar days prior to the expiration date of the
contract and the Final Progress Report is due on or before the expiration date
of the contract. The USG reserves the right to comment on the draft report. Any
comments on the draft report made by the USG must be included in the final
report submitted by the Offeror. The report shall conform to the following
format:
Title Page: The title for these reports shall include the contract number and
title; the type of report and period that it covers; the Contractor's name,
address, telephone number, fax number, and e-mail address; and the date of
submission.
Distribution List: A list of individuals receiving the Technical Progress
report.
Progress:
SECTION I: EXECUTIVE SUMMARY - Summarize the purpose and scope of the contract
effort including a summary of the major accomplishments relative to the specific
activities set forth in the Statement of Work.
SECTION II: RESULTS - A detailed description of the work performed and the
results obtained including all expenses for the entire contract period of
performance.
D.
FDA REGULATORY AGENCY CORRESPONDENCE, MEETING SUMMARIES, AND SUBMISSIONS

The Contractor shall provide a copy of any regulatory communications (e.g.,
meeting minutes, submissions, etc.) that occur during the contract period of
performance pertaining to the product being procured (i.e. BioThrax). Any
pertinent regulatory communications of issues that may impact the product or
ability of the Contractor to complete delivery of the product on this particular
contract shall be made known to ACMG/BARDA until delivery of all [**] doses are
completed.
E.
OTHER REQUIREMENTS/DELIVERABLES

(a)
ANNUAL/FINAL INVENTION REPORT
All reports and documentation required by FAR Clause 52.227-11, Patent Rights-
Ownership by the Contractor, including, but not limited to, the invention
disclosure report, the confirmatory license, and the Government support
certification. An Annual Invention Report shall be due on or before the [**]
calendar day after the completion of each reporting period. A Final Invention
Report (see FAR 27.303 (b)(2)(ii)) shall be due on or before the expiration date
of the contract. If no invention is disclosed or no activity has occurred on a
previously disclosed invention during the applicable reporting period, a
negative report shall be submitted to the Contracting Officer.

(b)
PRESS RELEASES
The Contractor agrees to accurately and factually represent the work conducted
under this contract in all press releases. The Contractor shall ensure the
Contracting Officer has received and approved an advanced copy of any press
release not less than [**] business days prior to the issuance of any potential
press release.

(c)
SECURITY REPORT
The Contractor shall report to the government any activity; or incident that is
in violation of established security standards; or indicates the loss or theft
of government products. Reports shall be due within [**] hours after occurrence
of an activity or incident.

--------------------------------------------------------------------------------



SECTION D -
PACKAGING, MARKING AND SHIPPING

Packaging shall be consistent with the FDA approved labeling and packaging for
this product at the time of manufacture. In addition, the product will be
labeled and packaged with FDA approved components and in accordance with the
criteria (e.g. Palletization) set forth by the CDC SNS.  This configuration will
include product label, product insert, individual vial carton, and other
components deemed necessary to appropriately identify and control the product
throughout the supply chain and eventual use.
D.1.
METHOD OF DELIVERY

Unless otherwise specified by the Contracting Officer, all deliverable items to
be furnished to the Government under this contract (including invoices) shall be
made by first class mail, overnight carrier, or email as described in SECTION F.
All deliverables required under this contract shall be packaged, marked and
shipped in accordance with Government specifications. At a minimum, all
deliverables shall be marked with the contract number and Contractor's name. The
Contractor shall guarantee that all required materials shall be delivered in
immediate usable and acceptable condition.

--------------------------------------------------------------------------------



SECTION E -
INSPECTION AND ACCEPTANCE

FAR 52.252-2 Clauses Incorporated by Reference (Feb 1998)
This contract incorporates one or more clauses by reference, with the same force
and effect as if they were given in full text.  Upon request, the Contracting
Officer will make their full text available.
E.1.
FEDERAL ACQUISITION REGULATION (FAR) (48 CFR Chapter 1) CLAUSES

Full text of the FAR clauses may be accessed electronically at:
https://www.acquisition.gov/far/index.html
Reg
Clause
Date
Clause Title
FAR
52.246-2
Aug 1996
Inspection of Supplies - Fixed Price
FAR
52.246-16
Apr 1984
Responsibility for Supplies

E.2.
INSPECTION AND ACCEPTANCE (NON-PRODUCT DELIVERABLES)

Inspection and acceptance of materials, services, and documentation called for
herein shall be accomplished by the Contracting Officer or a duly authorized
representative. Technical inspection and acceptance will take place at:
Biomedical Advanced Research and Development Authority
Office of the Assistant Secretary for Preparedness and Response
200 C Street, S.W.
Washington, D.C. 20024
Acceptance may be presumed unless otherwise indicated in writing by the
Contracting Officer or the duty authorized representative within [**] days of
receipt.
E.3.
INSPECTION AND ACCEPTANCE (PRODUCT DELIVERABLES)

Performance of the contract will be monitored by the CO/COR on a regular basis. 
The Contracting Officer will be responsible for inspection and acceptance of
deliverables and services.  Monitoring of the contract will be based on periodic
reporting by the Contractor.

--------------------------------------------------------------------------------



SECTION F -
DELIVERIES OR PERFORMANCE

FAR 52.252-2
Clauses Incorporated by Reference (Feb 1998)

This contract incorporates one or more clauses by reference, with the same force
and effect as if they were given in full text.  Upon request, the Contracting
Officer will make their full text available.
F.1.
FEDERAL ACQUISITION REGULATION (FAR) (48 CFR Chapter 1) CLAUSES

Full text of the FAR clauses may be accessed electronically at:
https://www.acquisition.gov/far/index.html
Reg
Clause
Date
Clause Title
FAR
52.246-15
Aug 1989
Stop Work Order
FAR
52.246-15, Alternate 1
Apr 1984
Alternate 1

F.2.
PERIOD OF PERFORMANCE

The base period of performance under this contract shall be for twenty-four (24)
months from date of award. There are no option periods under this contract and
therefore no options will be exercised during the life of this contract.
F.3.
DELIVERIES

Successful performance of the final contract shall be deemed to occur upon
performance of the work described in SECTION C of this contract and upon
delivery and acceptance of the items by the Contracting Officer or their duly
authorized representative as described in F.5.2.2.
F.4.
CONTRACT DELIVERABLES AND REPORTING REQUIREMENTS

F.4.1.
SUBMISSION OF CONTRACT DELIVERABLES (NON-PRODUCT DELIVERABLES)

Documents shall be delivered electronically via email to the Contracting Officer
(CO) and the Contracting Officer's Representative (COR). When electronic
deliverables are not preferable by the Contracting Officer, all deliverables and
reports furnished to the Government under any potential resultant contract
(including invoices) shall be addressed as follows:
UPS/FedEx/Courier
USPS Mail Packages
[**]
Contracting Officer
HHS/ASPR/AMCG
200 C St. SW
Washington, DC 20024
Email: [**]
[**]
Contracting Officer
HHS/ASPR/AMCG
200 C St. SW
Washington, DC 20024



UPS/FedEx/Courier
USPS Mail Packages
[**]
Contracting Officer Representative
HHS/ASPR/BARDA
200 C St. SW
Washington, DC 20024
Email: [**]
[**]
Contracting Officer Representative
HHS/ASPR/BARDA
200 C St. SW
Washington, DC 20024

F.4.2.
DELIVERABLE SCHEDULE

Item No.
Description
Addresses
Deliverable Schedule
1
Monthly Progress Report
CO: (1) electronic copy

COR: (1) electronic copy
Reports are due on or before the [**] of each month following the end of each
reporting period.
2
Annual Progress Report
CO: (1) electronic copy

COR: (1) electronic copy
Reports are due on or before the [**] calendar day following the end of each
reporting period.
3
Draft Final Progress Report
CO: (1) electronic copy

COR: (1) electronic copy
Report is due [**] Calendar days prior to the expiration date of the contract.
4
Final Progress Report
CO: (1) electronic copy

COR: (1) electronic copy
Report is due on or before the expiration date of the contract.
5
FDA/ Regulatory Agency Correspondence and Meeting Summaries
CO: (1) electronic copy

COR: (1) electronic copy
Reports are due with the next applicable report from Items 1 through 4 above.
6
Annual/Final Invention Report
CO: (1) electronic copy

COR: (1) electronic copy
An Annual Invention Report is due on or before the [**] calendar day after the
completion of each reporting period. A Final Invention Report is due on or
before the expiration date of the contract.
7
Press Releases
CO: (1) electronic copy COR: (1) electronic copy
Reports/Notices are due for approval to the CO not less than [**] business days
prior to the issuance of any potential press release.
8
Security Report
CO: (1) electronic copy

COR: (1) electronic copy
Reports are due within [**] hours after occurrence of an activity or incident.

F.5.
PRODUCT DELIVERIES

F.5.1.
USE OF PRODUCT BY THE U.S. GOVERNMENT

To the extent that third parties contact BARDA to obtain doses of BioThrax®,
BARDA will notify such third parties that Emergent sells BioThrax commercially.
F.5.2.
CONTRACT DELIVERABLES AND REPORTING REQUIREMENTS

F.5.2.1. DELIVERY SCHEDULE
The offeror shall propose a delivery schedule of products to include number of
doses and dates. Delivery is estimated to occur by [**]. The forecasted
schedule, subject to revisions per Section F.5.2.3 below, is:
[**]


F.5.2.2. PRODUCT DELIVERY – PRODUCT DROP OFF BY CONTRACTOR (FOB DESTINATION
DELIVERIES)
(a)
The delivery of BioThrax® product shall be F.O.B Destination at the USG
designated drop off location.

(b)
At least [**] days prior to an estimated shipment vendor will provide the COR
with the notices required under Section C.1.13 above and F.5.2.3 below.

(c)
The place of product drop off by the Contractor will be provided by the USG to
the Contractor at least [**] business days prior to scheduled pick up by the
designated carrier.

F.5.2.3. DELIVERY DOCUMENTATION
For product delivered FOB Destination, the Contractor shall deliver, within the
specified timeframes, and submit the following documents to the Contracting
Officer and COR:
(a)
At least [**] days prior to an estimated shipment the contractor shall notify
the COR and receive the DSNS shipment delivery address from the COR.

(b)
At least [**] business days prior to each product shipment by the Contractor,
the Contractor shall provide to the Contracting Officer and COR:

(i)
The delivery date: For FOB Destination deliveries, shall be the date the product
will be scheduled for delivery by the Contractor

(ii)
Actual number of 40"x48" pallets, number of vials, and doses to be loaded

(c)
At least [**] hours before each scheduled shipment by the Contractor, the
Contractor shall provide the following to the Contracting Officer and COR:

(i)
Packing Slip

(ii)
Certificate(s) of Analysis iii.   FDA Lot Release(s)

(iii)
Confirm the number of pallets, vials and doses to be loaded

(iv)
Diagram of product shipment pallet (how many vials per box, per pallet)

(d)
On the shipment date, the Contractor shall provide a shipment confirmation
including the TempTale ID#(s) associated with each pallet being delivered.

(e)
TempTale monitors supplied with each delivery must be returned to Contractor per
instructions provided with each shipment within [**] business days upon product
receipt.  Within [**] hours of receipt of TempTale monitors, the Contractor
shall provide to the Contracting Officer and COR a letter for each delivered lot
from the Contractor's Quality Department containing the following information:

(i)
The remaining ambient temperature exposure time for the lot until the point that
BARDA (or DSNS-designated personnel) assumed responsibility for temperature
control, per Section C.4.1.

(ii)
This letter shall also indicate that the product was manufactured and released
in accordance with cGMP and has met acceptance criteria to allow for Government
distribution.

--------------------------------------------------------------------------------



SECTION G -
CONTRACT ADMINISTRATION

G.1.
CONTRACTING OFFICER (CO)

The following Contracting Officer (CO) will represent the Government for the
purpose of this contract:
[**]
Contracting Officer
DHHS/OS/ASPR/AMCG
330 Independence Avenue, S.W., Room G640
Washington, D.C. 20201
E-mail: [**]
The following Contracting Specialist (CS) will represent the Government for the
purpose of this contract:
[**]
Contracting Specialist
DHHS/OS/ASPR/AMCG
330 Independence Avenue, S.W., Room G640
Washington, D.C. 20201
E-mail: [**]
The Contracting Officer is the only individual who can legally commit and bind
the Government to the expenditure of public funds.  No person other than the
Contracting Officer can make any changes to the terms, conditions, general
provisions or other stipulations of this contract. Any other commitment, either
explicit or implied, is invalid.
The CO is the only person with authority to act as agent of the Government under
this contract. Only the Contracting Officer has authority to:
1.
direct or negotiate any changes in the statement of objectives;

2.
modify or extend the period of performance;

3.
change the delivery schedule;

4.
authorize reimbursement to the Contractor for any costs incurred during the
performance of this contract;

5.
obligate or de-obligate funds into the contract;

6.
sign written licensing agreements; or

7.
otherwise change any terms and conditions of this contract.

No information, other than that which may be contained in an authorized
modification to this contract duly issued by the Contracting Officer, which may
be received from any person employed by the United States Government, or
otherwise, shall be considered grounds for deviation from any stipulation of
this contract.
G.2.
CONTRACTING OFFICER'S REPRESENTATIVE (COR)

The Government's Contracting Officer's Representative (COR) is:
[**]
Contracting Officer's Representative (COR)
DHHS/OS/ASPR/BARDA
Independence Avenue, S.W., Room G640
Washington, D.C. 20201
E-mail: [**]
The Government's Alternate Contracting Officer's Representative (COR) is:
[**]
Contracting Officer's Representative (COR)
DHHS/OS/ASPR/BARDA
Independence Avenue, S.W., Room G640
Washington, D.C. 20201
E-mail: [**]
As delegated by the CO, the COR is responsible for:
1.
monitoring the Contractor's technical progress, including the surveillance and
assessment of performance and recommending to the Contracting Officer changes in
requirements;

2.
assisting the CO in interpreting the statement of work and any other technical
performance requirements;

3.
performing technical evaluation as required;

4.
performing technical inspections required by this contract; and

5.
assisting in the resolution of technical problems encountered during
performance.

G.3.
CONTRACTOR'S POINTS OF CONTACT

The Contractor shall provide primary and secondary points of contact that will
be available 24 hours per day, 7 days per week, to be notified in case of a
public health emergency. If there are any changes to these points of contact,
the Contractor shall notify the CO and COR immediately.
Technical Contacts:
[**]
Emergent Biodefense Operations Lansing LLC
3500 N. Martin Luther King Jr. Blvd.
Lansing, MI 48906
Phone: [**]
Email: [**]
[**]
Emergent Biodefense Operations Lansing LLC
3500 N. Martin Luther King Jr. Blvd.
Lansing, MI 48906
Phone: [**]
Email: [**]
Administrative Business Contact:
[**]
Emergent BioSolutions, Inc.
400 Professional Dr, Suite 400
Gaithersburg, MD 20879
Phone: [**]
Email: [**]
G.4.
KEY PERSONNEL, HHSAR 352.237-75 (December 2015)

The key personnel specified in this contract are considered to be essential to
work performance. At least [**] calendar days prior to the Contractor
voluntarily diverting any of the specified individuals to other programs or
contracts (or as soon as possible, if an individual must be replaced, for
example, as a result of leaving the employ of the Contractor), the Contractor
shall notify the Contracting Officer and shall submit comprehensive
justification for the diversion or replacement request (including proposed
substitutions for key personnel) to permit evaluation by the Government of the
impact on performance under this contract. The Contractor shall not divert or
otherwise replace any key personnel without the written consent of the
Contracting Officer. The Government may modify the contract to add or delete key
personnel at the request of the Contractor or Government.
The following are considered key personnel for this contract:
·
[**]

G.5.
INVOICE SUBMISSION

(a)
The Contractor shall submit invoices electronically to the Contracting Officer
(CO), the Contract Specialist (CS), the Contracting Officer's Representative
(COR), and PSC (PSC_Invoices@psc.hhs.gov). The payment request shall be
transmitted as an attachment via email.  Invoice composition instructions are
provided in Attachment #2 (Fixed Price Type Contracts). A sample invoice form is
provided as Attachment #3.

(b)
The Contractor agrees to include (as a minimum) the following information on
each invoice:

1.
Contractor's Name & Address

2.
Contractor's Tax Identification Number (TIN)

3.
Contract Number

4.
Invoice Number

5.
Invoice Date

6.
Contract Line Item Number

7.
Quantity

8.
Unit Price & Extended Amount for each line item

9.
Total Amount of Invoice

10.
Name, title and telephone number of person to be notified in the event of a
defective invoice

11.
Payment Address, if different from the information in (b)(1).

(c)
The invoice shall be signed by a person authorized to bind the Contractor.

(d)
The Contractor shall not submit an invoice prior to delivery of goods or
services.

(e)
The Contractor shall include the following certification at the bottom of the
payment request: "I hereby certify that the salaries billed in this payment
request are in compliance with the current HHS Salary Rate Limitation Provisions
in Section I of the contract."

G.6.
PROVIDING ACCELERATED PAYMENT TO SMALL BUSINESS SUBCONTRACTORS, FAR 52.232-40
(DEC 2013)

(a)
Upon receipt of accelerated payments from the Government, the Contractor shall
make accelerated payments to its small business subcontractors under this
contract, to the maximum extent practicable and prior to when such payment is
otherwise required under the applicable contract or subcontract, after receipt
of a proper invoice and all other required documentation from the small business
subcontractor.

(b)
The acceleration of payments under this clause does not provide any new rights
under the prompt Payment Act.

(c)
Include the substance of this clause, include this paragraph c, in all
subcontracts with small business concerns, including subcontracts with small
business concerns for the acquisition of commercial items.

G.7.
CONTRACT COMMUNICATIONS/CORRESPONDENCE

The Contractor shall identify all correspondence, reports, and other data
pertinent to this contract by imprinting thereon the contract number from Page 1
of the contract.
G.8.
POST AWARD EVALUATION OF CONTRACTOR PERFORMANCE

(a)
Purpose:  In accordance with FAR Subpart 42.15, the Contractor's performance
will be periodically evaluated by the government in order to provide current
information for source selection purposes. These evaluations will therefore be
marked "Source Selection Information."

(b)
Performance Evaluation Period:  The Contractor's performance will be evaluated
at least [**].

(c)
Evaluators:  The performance evaluation will be completed jointly by the
Contracting Officer's Representative and the Contracting Officer.

(d)
Performance Evaluation Factors:  The Contractor's performance will be evaluated
in accordance with FAR Subpart 42.15.

(e)
Contractor Review:  A copy of the evaluation will be provided to the Contractor
as soon as practicable after completion of the evaluation. The Contractor shall
submit comments, rebutting statements, or additional information to the
Contracting Officer within [**] calendar days after receipt of the evaluation.

(f)
Resolving Disagreements between the Government and the Contractor: 
Disagreements between the parties regarding the evaluation will be reviewed at a
level above the Contracting Officer. The ultimate conclusion on the performance
evaluation is a decision of the contracting agency.  Copies of the evaluation,
Contractor's response, and review comments, if any, will be retained as part of
the evaluation.

(g)
Release of Contractor Performance Evaluation Information:  The completed
evaluation will not be released to other than Government personnel and the
Contractor whose performance is being evaluated.  Disclosure of such information
could cause harm both to the commercial interest of the Government and to the
competitive position of the Contractor being evaluated, as well as impede the
efficiency of Government operations.

(h)
Source Selection Information:  Departments and agencies may share past
performance information with other Government departments and agencies when
requested to support future award decisions. The information may be provided
through interview and/or by sending the evaluation and comment document to the
requesting source selection official.

(i)
Retention Period:  The agency will retain past performance information for a
maximum period of [**] years after completion of contract performance for the
purpose of providing source selection

--------------------------------------------------------------------------------



SECTION H -
SPECIAL CONTRACT REQUIREMENTS

H.1.
NEEDLE DISTRIBUTION

The Contractor shall not use contract funds to carry out any program of
distributing sterile needles or syringes for the hypodermic injection of any
illegal drug.
H.2.
ACKNOWLEDGEMENT OF FEDERAL FUNDING

Pursuant to Section 508 of Public Law 105-78, the contractor shall clearly
state, when issuing statements, press releases, requests for proposals, bid
solicitations and other documents describing projects or programs funded in
whole or in part with Federal money that:
(1) the percentage of the total costs of the program or project which will be
financed with Federal money;
(2) the dollar amount of Federal funds for the project or program; and
(3) the percentage and dollar amount of the total costs of the project or
program that will be financed by nongovernmental sources.
This requirement is in addition to the continuing requirement to provide an
acknowledgment of support and disclaimer on any publication reporting the
results of a contract funded activity.
Subcontractors - Contractors shall require subcontractors to adhere to these
requirements for HHS acknowledgement of support.
H.3.
RESTRICTIONS ON ABORTIONS

The Contractor shall not use funds for any abortion.
H.4.
GUN CONTROL

The Contractor shall not use contract funds in whole or in part, to advocate or
promote gun control.
H.5.
DISSEMINATION OF FALSE OR DELIBERATELY MISLEADING INFORMATION

The Contractor shall not use contract funds to disseminate information that is
deliberately false or misleading.
H.6.
CARE OF LIVE VERTEBRATE ANIMALS

(a)
Before undertaking performance of any contract involving animal-related
activities where the species is regulated by the United Sates Department of
Agriculture (USDA), the Contractor shall register with the Secretary of
Agriculture of the United States in accordance with 7 U.S.C. 2136 and 9 CFR 2.25
through 2.28. The Contractor shall furnish evidence of the registration to the
Contracting Officer.

(b)
The Contractor shall acquire vertebrate animals used in research from a dealer
licensed by the Secretary of Agriculture under 7 U.S.C. 2133 and 9 CFR 2.1 2.11,
or from a source that is exempt from licensing under those sections.

(c)
The Contractor agrees that the care, use, and intended use of any live
vertebrate animals in the performance of this contract shall conform with the
Public Health Service (PHS) Policy on Humane Care of Use of Laboratory Animals
(PHS Policy), the current Animal Welfare Assurance (Assurance), the Guide for
the Care and Use of Laboratory Animals (National Academy Press, Washington, DC)
and the pertinent laws and regulations of the United States Department of
Agriculture (see 7 U.S.C. 2131 et seq. and 9 CFR subchapter A, Parts 1-4). In
case of conflict between standards, the more stringent standard shall govern.

(d)
If at any time during performance of this contract, the Contracting Officer
determines, in consultation with the Office of Laboratory Animal Welfare (OLAW),
National Institutes of Health (NIH), that the Contractor is not in compliance
with any of the requirements and standards stated in paragraphs (a) through (c)
above, the Contracting Officer may immediately suspend, in whole or in part,
work and further payments under this contract until the Contractor corrects the
noncompliance. Notice of the suspension may be communicated by telephone and
confirmed in writing. If the Contractor fails to complete corrective action
within the period of time designated in the Contracting Officer's written notice
of suspension, the Contracting Officer may, in consultation with OLAW, NIH,
terminate this contract in whole or in part, and the Contractor's name may be
removed from the list of those contractors with Animal Welfare Assurances.

Note:  The Contractor may request registration of its facility and a current
listing of licensed dealers from the Regional Office of the Animal and Plant
Health Inspection Service (APHIS), USDA, for the region in which its research
facility is located. The location of the appropriate APHIS Regional Office, as
well as information concerning this program may be obtained by contacting the
Animal Care Staff, USDA/APHIS, 4700 River Road, Riverdale, Maryland 20737
(Email: ace@aphis.usda.gov; Web site:
(http://www.aphis.usda.gov/wps/portal/aphis/ourfocus/animalwelfare).
H.7.
ANIMAL WELFARE

All research involving live, vertebrate animals shall be conducted in accordance
with the Public Health Service Policy on Humane Care and Use of Laboratory
Animals (PHS Policy).  The PHS Policy can be accessed at:
http://grants1.nih.gov/grants/olaw/references/phspol.htm
H.8.
OMB CLEARANCE

In accordance with HHSAR 352.211-3, Paperwork Reduction Act of 1995 (44 U.S.C.
section 3501), the Contractor shall not proceed with surveys or interviews until
such time as Office of Management and Budget (OMB) Clearance for conducting
interviews has been obtained by the Contracting Officer's Representative (COR)
and the Contracting Officer has issued written approval to proceed.
H.9.
RESTRICTION ON PORNOGRAPHY ON COMPUTER NETWORKS

The Contractor shall not use contract funds to maintain or establish a computer
network unless such network blocks the viewing, downloading, and exchanging of
pornography.
H.10.
CERTIFICATION OF FILING AND PAYMENT OF TAXES

The Contractor must be in compliance with Section 518 of the Consolidated
Appropriations Act of FY 2014.
H.11.
SUBCONTRACTING PROVISIONS

A.
SMALL BUSINESS SUBCONTRACTING PLAN

1.
The Small Business Subcontracting Plan, dated February 1, 2017 is attached
hereto and made a part of this contract.

2.
The failure of any Contractor or subcontractor to comply in good faith with FAR
Clause 52.219-8, entitled "Utilization of Small Business Concerns" incorporated
in this contract and the attached Subcontracting Plan, will be a material breach
of such contract or subcontract and subject to the remedies reserved to the
Government under FAR Clause 52.219-16 entitled, "Liquidated
Damages-Subcontracting Plan."

B.
SUBCONTRACTING REPORTS

The Contractor shall submit the following Subcontracting reports electronically
via the "electronic Subcontracting Reporting System (eSRS) at
http://www.esrs.gov.
1.
Individual Subcontract Reports (ISR)

Regardless of the effective date of this contract, the Report shall be due on
the following dates for the entire life of this contract:
·
[**]

·
[**]

·
Expiration Date of Contract

2.
Summary Subcontract Report (SSR)

Regardless of the effective date of this contract, the Summary Subcontract
Report shall be submitted annually on the following date for the entire life of
this contract:
·
[**]

For both the Individual and Summary Subcontract Reports, the Contracting Officer
shall be included as a contact for notification purposes at the following e-mail
address defined in SECTION F.
H.12.
CONFIDENTIALITY OF INFORMATION

(a)
Confidential information, as used in this article, means information or data of
a personal nature about individual, or proprietary information or data submitted
by or pertaining to an institution or organization.

(b)
The Contracting Officer and the Contractor may, by mutual consent, identify
elsewhere in this contract specific information and/or categories of information
which the Government will furnish to the Contractor or that the Contractor is
expected to generate which is confidential.  Similarly, the Contracting Officer
and the Contractor may, by mutual consent, identify such confidential
information from time to time during the performance of the contract.  Failure
to agree will be settled pursuant to the "Disputes" clause.

(c)
If it is established elsewhere in this contract that information to be utilized
under this contract, or a portion thereof, is subject to the Privacy Act, the
Contractor will follow the rules and procedures of disclosure set forth in the
Privacy Act of 1974, 5 U.S.C. 552a, and implementing regulations and policies,
with respect to systems of records determined to be subject to the Privacy Act.
(See HHSAR Clause 352.224-70).

(d)
Confidential information, as defined in paragraph (a) of this article, shall not
be disclosed without the prior written consent of the individual, institution,
or organization.

(e)
Whenever the Contractor is uncertain with regard to the proper handling of
material under the contract, or if the material in question is subject to the
Privacy Act or is confidential information subject to the provisions of this
article, the Contractor shall obtain a written determination from the
Contracting Officer prior to any release, disclosure, dissemination, or
publication.

(f)
Contracting Officer determinations will reflect the result of internal
coordination with appropriate program and legal officials.

(g)
The provisions of paragraph (d) of this article shall not apply to conflicting
or overlapping provisions in other Federal, State or local laws.

H.13.
PUBLICATION AND PUBLICITY

The Contractor shall acknowledge the support of the Department of Health and
Human Services, Office of the Assistant Secretary for Preparedness and Response,
Biomedical Advanced Research and Development Authority whenever publicizing the
work under this contract in any media by including an acknowledgment
substantially as follows:
"This project has been funded in whole or in part with Federal funds from the
Office of the Assistant Secretary for Preparedness and Response, Biomedical
Advanced Research and Development Authority, under Contract No.
HHSO100201700007C."
Press Releases:
Pursuant to Section 508 of Public Law 105-78, the Contractor shall clearly
state, when issuing statements, press releases, requests for proposals, bid
solicitations and other documents describing projects or programs funded in
whole or in part with Federal money that: (1) the percentage of the total costs
of the program or project which will be financed with Federal money; (2) the
dollar amount of Federal funds for the project or program; and (3) the
percentage and dollar amount of the total costs of the project or program that
will be financed by non- Governmental sources.
H.14.
REPORTING MATTERS INVOLVING FRAUD, WASTE, AND ABUSE

Anyone who becomes aware of the existence or apparent existence of fraud, waste
and abuse in BARDA funded programs is encouraged to report such matters to the
HHS Inspector General's Office in writing or on the Inspector General's Hotline.
The toll free number is 1-800-HHS-TIPS (1-800-447-8477). All telephone calls
will be handled confidentially. The e-mail address is Htips@os.dhhs.gov and the
mailing address is:
Office of Inspector General
Department of Health and Human Services
TIPS HOTLINE P.O. Box 23489
Washington, D.C. 20026
H.15.
PROHIBITION ON CONTRACTOR INVOLVEMENT WITH TERRORIST ACTIVITIES

The Contractor acknowledges that U.S. Executive Orders and Laws, including but
not limited to E.O. 13224 and Pub. L. 107-56, prohibit transactions with, and
the provision of resources and support to, individuals and organizations
associated with terrorism. It is the legal responsibility of the Contractor to
ensure compliance with these Executive Orders and Laws. This clause must be
included in all subcontracts issued under this contract.
H.16.
ACCESS TO DOCUMENTATION/DATA

The Government shall have physical and electronic access to all documentation
and data generated under this contract, including: all data documenting
Contractor performance, all data generated, all communications and
correspondence with regulatory agencies and bodies to include all audit
observations, inspection reports, milestone completion documents, and all
Contractor commitments and responses. The Contractor shall provide the
Government with an electronic copy of all correspondence with the FDA within
[**] hours of receipt. The Government shall acquire unlimited rights to all data
funded under this contract awarded in accordance with FAR Subpart 27.4 and FAR
Clause 52.227-14.
H.17.
IDENTIFICATION AND DISPOSITION OF DATA

The Contractor will be required to provide certain data generated under this
contract to the Department of Health and Human Services (HHS).  HHS reserves the
right to review any other data determined by HHS to be relevant to this
contract. The Contractor shall keep copies of all data required by the Food and
Drug Administration (FDA) relevant to this contract for the time specified by
the FDA.
H.18.
DISSEMINATION OF INFORMATION

No information related to data obtained under this contract shall be released or
publicized without the prior written consent of the COR, whose approval shall
not be unreasonably withheld, conditioned, or delayed, provided that no such
consent is required to comply with any law, rule, regulation, court ruling or
similar order; for submission to any government entity' for submission to any
securities exchange on which the Contractor's (or its parent corporation's)
securities may be listed for trading; or to third parties relating to securing,
seeking, establishing or maintaining regulatory or other legal approvals or
compliance, financing and capital raising activities, or mergers, acquisitions,
or other business transactions.
H.19.
DISSEMINATION OF FALSE OR DELIBERATELY MISLEADING INFORMATION

The Contractor shall not use contract funds to disseminate information that is
deliberately false or misleading.
H.20.
INCORPORATION OF TECHNICAL PROPOSAL

The Contractor's Final Technical Proposal dated February 1, 2017 submitted in
response to RFP-17-100-SOL-00010 is hereby incorporated into the Contract as
Attachment #2 in Section J, List of Attachments. The Contractor shall perform
the work substantially as set forth in the technical proposal. Any revisions to
the technical proposal that would significantly alter the technical approach
must be approved in writing by the Contracting Officer.

--------------------------------------------------------------------------------



PART II -
CONTRACT CLAUSES

SECTION I -
CONTRACT CLAUSES

FAR 52.252-2 Clauses Incorporated by Reference (Feb 1998)
This contract incorporates one or more clauses by reference, with the same force
and effect as if they were given in full text.  Upon request, the Contracting
Officer will make their full text available.
B.1.
FEDERAL ACQUISITION REGULATION (FAR) (48 CFR Chapter 1) CLAUSES

Full text of the FAR clauses may be accessed electronically at:
https://www.acquisition.gov/far/index.html
Reg
Clause
Date
Clause Title
FAR
52.202-1
Nov 2013
Definitions
FAR
52.203-3
Apr 1984
Gratuities
FAR
52.203-5
May 2014
Covenant Against Contingent Fees
FAR
52.203-7
May 2014
Anti-Kickback Procedures
FAR
52.203-8
May 2014
Cancellation, Recession, and Recovery of Funds for Illegal or Improper Activity
FAR
25.203-10
May 2014
Price or Fee Adjustment for Illegal or Improper Activity
FAR
52.203-12
Oct 2010
Limitation on Payments to Influence Certain Federal Transactions
FAR
52.203-14
Oct 2015
Display of Hotline Poster(s)
FAR
52.203-17
Apr 2014
Whistleblower Rights
FAR
52.204-4
May 2011
Printed or Copied Double-Sided on Postconsumer Fiber Content Paper
FAR
52.204-7
Jul 2013
System for Award Management
FAR
52.204-13
Jul 2013
System for Award Management Maintenance
FAR
52.209-10
Nov 2015
Prohibition on Contracting with Inverted Domestic Corporations
FAR
52.211-5
Aug 2000
Material Requirements
FAR
52.212-1
Oct 2016
Instructions to Offerors – Commercial Items
FAR
52.215-8
Oct 1997
Order of Precedence – Uniform Contract Format
FAR
52.218-23
Oct 2009
Limitations on Pass-Through Charges
FAR
52.219-8
Oct 2015
Utilization of Small Business Concerns
FAR
52.219-9
Oct 2015
Small Business Subcontracting Plan
FAR
52.222-1
Feb 1997
Notice to the Government of Labor Disputes
FAR
52.222-2
July 1990
Payment for Overtime Premiums
FAR
52.222-29
Apr 2015
Notification of Visa Denial
FAR
52.223-6
May 2001
Drug-Free Workplace
FAR
52.224-1
Apr 1984
Privacy Act Notification
FAR
52.224-2
Apr 1984
Privacy Act
FAR
52.225-13
Jun 2008
Restrictions on Certain Foreign Purchases
FAR
52.226-1
Jun 2000
Utilization of Indian Organizations and Indian-Owned Economic Enterprises
FAR
52.227-1
Dec 2007
Authorization and Consent
FAR
52.227-2
Dec 2007
Notice and Assistance Regarding Patent and Copyright Infringement
FAR
52.227-14
May 2014
Rights in Data – General
FAR
52.229-3
Feb 2013
Federal, State, and Local Taxes
FAR
52.232-8
Feb 2002
Discounts for Prompt Payment
FAR
52.232-9
Apr 1984
Limitation on Withholding of Payments
FAR
52.232-11
Apr 1984
Extras
FAR
52.232-17
May 2014
Interest
FAR
52.232-25
Jan 2017
Prompt Payment
FAR
52.232-39
June 2013
Unenforceability of Unauthorized Obligations
FAR
52.233-3
Aug 1996
Protest after Award
FAR
52.233-4
Oct 2004
Applicable Law for Breach of Contract Claim
FAR
52.242-13
Jul 1995
Bankruptcy
FAR
52.243-1
Aug 1987
Changes—Fixed Price
FAR
52.244-6
Jan 2017
Subcontracts for Commercial Items
FAR
52.246-23
Feb 1997
Limitation of Liability
FAR
52.248-1
Oct 2010
Value Engineering

B.2.
DEPARTMENT OF HEALTH AND HUMAN SERVICES ACQUISITION REGULATION (HHSAR) (48 CFR
Chapter 3) CLAUSES

Full text of the HHSAR clauses can be found at
http://www.hhs.gov/grants/contracts/contract-
policies-regulations/hhsar/index.html
HHSAR
352.203-70
December 2015
Anti-Lobbying
HHSAR
352.208-70
December 2015
Printing and Duplication
HHSAR
352.215-70
December 2015
Late Proposals and Revisions
HHSAR
352.216-70
December 2015
Additional Cost Principles
HHSAR
352.222-70
December 2015
Contractor Cooperation in Equal Employment Opportunity Investigations
HHSAR
352.223-70
December 2015
Safety and Health
HHSAR
352.224-70
December 2015
Privacy Act
HHSAR
352.224-71
December 2015
Confidential Information
HHSAR
352.227-70
December 2015
Publications and Publicity
HHSAR
352.233-71
December 2015
Litigation and Claims
HHSAR
352-239.73
December 2015
Electronic Information and Technology Accessibility Notice
HHSAR
352.270-9
December 2015
Non-Discrimination for Conscience

B.3.
ADDITIONAL CONTRACT CLAUSES

B.3.1.
ADDITIONAL HHS ACQUISITION REGULATION (HHSAR) CLAUSES – IN FULL TEXT

HHSAR 352.211-3 Paperwork Reduction Act (Dec 2015)
(a)
This contract involves a requirement to collect or record information calling
either for answers to identical questions from 10 or more persons other than
Federal employees, or information from Federal employees which is outside the
scope of their employment, for use by the Federal government or disclosure to
third parties; therefore, the Paperwork Reduction Act of 1995 (44 U.S.C 3501 et
seq.) shall apply to this contract. No plan, questionnaire, interview guide or
other similar device for collecting information (whether repetitive or single
time) may be used without the Office of Management and Budget (OMB) first
providing clearance. Contractors and the Contracting Officer's Technical
Representative shall be guided by the provisions of 5 CFR Part 1320, Controlling
Paperwork Burdens on the Public, and seek the advice of the HHS operating
division or Office of the Secretary Reports Clearance Officer to determine the
procedures for acquiring OMB clearance.

(b)
The Contractor shall not expend any funds or begin any data collection until OMB
Clearance is received. Once OMB Clearance is received from the Contracting
Officer's Technical Representative, the Contracting Officer shall provide the
Contractor with written notification authorizing the expenditure of funds and
the collection of data. The Contractor shall allow at least 120 days for OMB
clearance. The Contracting Officer will consider excessive delays caused by the
Government which arise out of causes beyond the control and without the fault or
negligence of the Contractor in accordance with the Excusable Delays or Default
clause of this contract.

B.3.2.
ADDITIONAL FEDERAL ACQUISITION REGULATION (FAR) (48 CFR CHAPTER 1) CLAUSES – IN
FULL TEXT

FAR 52.203-18, Prohibition on Contracting with Entities that Require Certain
Internal Confidentiality Agreements – Representation (January 2017)
(a)
In accordance with section 743 of Division E, Title VII, of the Consolidated and
Further Continuing Resolution Appropriations Act, 2015 (Pub. L. 113-235),
Government agencies are not permitted to use funds appropriated (or otherwise
made available) under that or any other Act for contracts with an entity that
requires employees or subcontractors of such entity seeking to report fraud,
waste, or abuse to sign internal confidentiality agreements or statements
prohibiting or otherwise restricting such employees or subcontractors from
lawfully reporting such waste, fraud, or abuse to a designated investigative or
law enforcement representative of a Federal department or agency authorized to
receive such information.

(b)
The prohibition in paragraph (a) of this provision does not contravene
requirements applicable to Standard Form 312, Form 4414, or any other form
issued by a Federal department or agency governing the nondisclosure of
classified information.

(c)
Representation.  By submission of its offer, the Contractor represents that it
does not require employees or subcontractors of such entity seeking to report
fraud, waste or abuse to sign internal confidentiality agreements or statements
prohibiting or otherwise restricting such employees or subcontractors from
lawfully reporting such waste, fraud, or abuse to a designated investigative or
law enforcement representative of a Federal department or agency authorized to
receive such information.

(End of provision)

--------------------------------------------------------------------------------



FAR 52.212-4 -- Contract Terms and Conditions -- Commercial Items (January 2017)
(a) Inspection/Acceptance.  See required procedures under FAR clause 52.246-2.
(b) Assignment.  The Contractor or its assignee may assign its rights to receive
payment due as a result of performance of this contract to a bank, trust
company, or other financing institution, including any Federal lending agency in
accordance with the Assignment of Claims Act (31 U.S.C.3727). However, when a
third party makes payment (e.g., use of the Government-wide commercial purchase
card), the Contractor may not assign its rights to receive payment under this
contract.
(c) Changes.  Changes in the terms and conditions of this contract may be made
only by written agreement of the parties.
(d) Disputes.  This contract is subject to 41 U.S.C. chapter 71, Contract
Disputes. Failure of the parties to this contract to reach agreement on any
request for equitable adjustment, claim, appeal or action arising under or
relating to this contract shall be a dispute to be resolved in accordance with
the clause at FAR 52.233-1, Disputes, which is incorporated herein by reference.
The Contractor shall proceed diligently with performance of this contract,
pending final resolution of any dispute arising under the contract.
(e) Definitions.  The clause at FAR 52.202-1, Definitions, is incorporated
herein by reference.
(f) Excusable delays.  The Contractor shall be liable for default unless
nonperformance is caused by an occurrence beyond the reasonable control of the
Contractor and without its fault or negligence such as, acts of God or the
public enemy, acts of the Government in either its sovereign or contractual
capacity, fires, floods, epidemics, quarantine restrictions, strikes, unusually
severe weather, and delays of common carriers. The Contractor shall notify the
Contracting Officer in writing as soon as it is reasonably possible after the
commencement of any excusable delay, setting forth the full particulars in
connection therewith, shall remedy such occurrence with all reasonable dispatch,
and shall promptly give written notice to the Contracting Officer of the
cessation of such occurrence.
(g) Invoice.
(1) The Contractor shall submit an original invoice and three copies (or
electronic invoice, if authorized) to the address designated in the contract to
receive invoices. An invoice must include
--
(i) Name and address of the Contractor;
(ii) Invoice date and number;
(iii) Contract number, contract line item number and, if applicable, the order
number;
(iv) Description, quantity, unit of measure, unit price and extended price of
the items delivered;
(v) Shipping number and date of shipment, including the bill of lading number
and weight of shipment if shipped on Government bill of lading;
(vi) Terms of any discount for prompt payment offered;
(vii) Name and address of official to whom payment is to be sent;
(viii) Name, title, and phone number of person to notify in event of defective
invoice; and
(ix) Taxpayer Identification Number (TIN). The Contractor shall include its TIN
on the invoice only if required elsewhere in this contract. (x) Electronic funds
transfer (EFT) banking information.
(A) The Contractor shall include EFT banking information on the invoice only if
required elsewhere in this contract.
(B) If EFT banking information is not required to be on the invoice, in order
for the invoice to be a proper invoice, the Contractor shall have submitted
correct EFT banking information in accordance with the applicable solicitation
provision, contract clause (e.g., 52.232-33, Payment by Electronic Funds
Transfer— System for Award Management, or 52.232-34, Payment by Electronic Funds
Transfer—Other Than System for Award Management), or applicable agency
procedures.
(C) EFT banking information is not required if the Government waived the
requirement to pay by EFT.
(2) Invoices will be handled in accordance with the Prompt Payment Act (31
U.S.C. 3903) and Office of Management and Budget (OMB) prompt payment
regulations at 5 CFR part 1315.
(h) Patent indemnity.  The Contractor shall indemnify the Government and its
officers, employees and agents against liability, including costs, for actual or
alleged direct or contributory infringement of, or inducement to infringe, any
United States or foreign patent, trademark or copyright, arising out of the
performance of this contract, provided the Contractor is reasonably notified of
such claims and proceedings.
(i) Payment.
(1) Items accepted. Payment shall be made for items accepted by the Government
that have been delivered to the delivery destinations set forth in this
contract.
(2) Prompt Payment. The Government will make payment in accordance with the
Prompt Payment Act (31 U.S.C. 3903) and prompt payment regulations at 5 CFR Part
1315.
(3) Electronic Funds Transfer (EFT). If the Government makes payment by EFT, see
52.212-5(b) for the appropriate EFT clause.
(4) Discount. In connection with any discount offered for early payment, time
shall be computed from the date of the invoice. For the purpose of computing the
discount earned, payment shall be considered to have been made on the date which
appears on the payment check or the specified payment date if an electronic
funds transfer payment is made.
(5) Overpayments. If the Contractor becomes aware of a duplicate contract
financing or invoice payment or that the Government has otherwise overpaid on a
contract financing or invoice payment, the Contractor shall—
(i) Remit the overpayment amount to the payment office cited in the contract
along with a description of the overpayment including the—
(A) Circumstances of the overpayment (e.g., duplicate payment, erroneous
payment, liquidation errors, date(s) of overpayment);
(B) Affected contract number and delivery order number, if applicable;
(C) Affected contract line item or subline item, if applicable; and
(D) Contractor point of contact.
(ii) Provide a copy of the remittance and supporting documentation to the
Contracting Officer.
(6) Interest.
(i) All amounts that become payable by the Contractor to the Government under
this contract shall bear simple interest from the date due until paid unless
paid within 30 days of becoming due. The interest rate shall be the interest
rate established by the Secretary of the Treasury as provided in 41 U.S.C. 7109,
which is applicable to the period in which the amount becomes due, as provided
in (i)(6)(v) of this clause, and then at the rate applicable for each six-month
period at fixed by the Secretary until the amount is paid.
(ii) The Government may issue a demand for payment to the Contractor upon
finding a debt is due under the contract.
(iii) Final decisions. The Contracting Officer will issue a final decision as
required by 33.211 if—
(A) The Contracting Officer and the Contractor are unable to reach agreement on
the existence or amount of a debt within 30 days;
(B) The Contractor fails to liquidate a debt previously demanded by the
Contracting Officer within the timeline specified in the demand for payment
unless the amounts were not repaid because the Contractor has requested an
installment payment agreement; or
(C) The Contractor requests a deferment of collection on a debt previously
demanded by the Contracting Officer (see 32.607-2).
(iv) If a demand for payment was previously issued for the debt, the demand for
payment included in the final decision shall identify the same due date as the
original demand for payment.
(v) Amounts shall be due at the earliest of the following dates:
(A) The date fixed under this contract.
(B) The date of the first written demand for payment, including any demand for
payment resulting from a default termination.
(vi) The interest charge shall be computed for the actual number of calendar
days involved beginning on the due date and ending on—
(A) The date on which the designated office receives payment from the
Contractor;
(B) The date of issuance of a Government check to the Contractor from which an
amount otherwise payable has been withheld as a credit against the contract
debt; or
(C) The date on which an amount withheld and applied to the contract debt would
otherwise have become payable to the Contractor.
(vii) The interest charge made under this clause may be reduced under the
procedures prescribed in 32.608-2 of the Federal Acquisition Regulation in
effect on the date of this contract.
(j) Risk of loss.  Unless the contract specifically provides otherwise, risk of
loss or damage to the supplies provided under this contract shall remain with
the Contractor until, and shall pass to the Government upon:
(1) Delivery of the supplies to a carrier, if transportation is f.o.b. origin;
or
(k) Taxes.  The contract price includes all applicable Federal, State, and local
taxes and duties.
(l) Termination for the Government's convenience.  The Government reserves the
right to terminate this contract, or any part hereof, for its sole convenience.
In the event of such termination, the Contractor shall immediately stop all work
hereunder and shall immediately cause any and all of its suppliers and
subcontractors to cease work. Subject to the terms of this contract, the
Contractor shall be paid a percentage of the contract price reflecting the
percentage of the work performed prior to the notice of termination, plus
reasonable charges the Contractor can demonstrate to the satisfaction of the
Government using its standard record keeping system, have resulted from the
termination. The Contractor shall not be required to comply with the cost
accounting standards or contract cost principles for this purpose. This
paragraph does not give the Government any right to audit the Contractor's
records. The Contractor shall not be paid for any work performed or costs
incurred which reasonably could have been avoided.
(m) Termination for cause.  The Government may terminate this contract, or any
part hereof, for cause in the event of any default by the Contractor, or if the
Contractor fails to comply with any contract terms and conditions, or fails to
provide the Government, upon request, with adequate assurances of future
performance. In the event of termination for cause, the Government shall not be
liable to the Contractor for any amount for supplies or services not accepted,
and the Contractor shall be liable to the Government for any and all rights and
remedies provided by law. If it is determined that the Government improperly
terminated this contract for default, such termination shall be deemed a
termination for convenience.
(n) Title.  Unless specified elsewhere in this contract, title to items
furnished under this contract shall pass to the Government upon acceptance,
regardless of when or where the Government takes physical possession.
(o) Warranty.  The Contractor warrants and implies that the items delivered
hereunder are merchantable and fit for use for the particular purpose described
in this contract.
(p) Limitation of liability.  Except as otherwise provided by an express
warranty, the Contractor will not be liable to the Government for consequential
damages resulting from any defect or deficiencies in accepted items.
(q) Other compliances.  The Contractor shall comply with all applicable Federal,
State and local laws, executive orders, rules and regulations applicable to its
performance under this contract.
(r) Compliance with laws unique to Government contracts.  The Contractor agrees
to comply with 31 U.S.C. 1352 relating to limitations on the use of appropriated
funds to influence certain Federal contracts; 18 U.S.C. 431 relating to
officials not to benefit; 40 U.S.C. chapter 37, Contract Work Hours and Safety
Standards; 41 U.S.C. chapter 87, Kickbacks; 41 U.S.C. 4712 and 10 U.S.C. 2409
relating to whistleblower protections; 49 U.S.C. 40118, Fly American; and 41
U.S.C. chapter 21 relating to procurement integrity.
(s) Order of precedence.  Any inconsistencies in this contract shall be resolved
by giving precedence in the following order:
(1) The schedule of supplies/services.
(2) The Assignments, Disputes, Payments, Invoice, Other Compliances, Compliance
with Laws Unique to Government Contracts, and Unauthorized Obligations
paragraphs of this clause.
(3) The clause at 52.212-5.
(4) Addenda to this solicitation or contract, including any license agreements
for computer software.
(5) Solicitation provisions if this is a solicitation.
(6) Other paragraphs of this clause.
(7) The Standard Form 1449.
(8) Other documents, exhibits, and attachments.
(9) The specification.
(t) System for Award Management (SAM).
(1) Unless exempted by an addendum to this contract, the Contractor is
responsible during performance and through final payment of any contract for the
accuracy and completeness of the data within the SAM database, and for any
liability resulting from the Government's reliance on inaccurate or incomplete
data. To remain registered in the SAM database after the initial registration,
the Contractor is required to review and update on an annual basis from the date
of initial registration or subsequent updates its information in the SAM
database to ensure it is current, accurate and complete. Updating information in
the SAM does not alter the terms and conditions of this contract and is not a
substitute for a properly executed contractual document.
(2)
(i) If a Contractor has legally changed its business name, "doing business as"
name, or division name (whichever is shown on the contract), or has transferred
the assets used in performing the contract, but has not completed the necessary
requirements regarding novation and change-of-name agreements in Subpart 42.12,
the Contractor shall provide the responsible Contracting Officer a minimum of
one business day's written notification of its intention to:
(A) Change the name in the SAM database;
(B) Comply with the requirements of Subpart 42.12 of the FAR;
(C) Agree in writing to the timeline and procedures specified by the responsible
Contracting Officer. The Contractor must provide with the notification
sufficient documentation to support the legally changed name.
(ii) If the Contractor fails to comply with the requirements of paragraph
(t)(2)(i) of this clause, or fails to perform the agreement at paragraph
(t)(2)(i)(C) of this clause, and, in the absence of a properly executed novation
or change-of-name agreement, the SAM information that shows the Contractor to be
other than the Contractor indicated in the contract will be considered to be
incorrect information within the meaning of the "Suspension of Payment"
paragraph of the electronic funds transfer (EFT) clause of this contract.
(3) The Contractor shall not change the name or address for EFT payments or
manual payments, as appropriate, in the SAM record to reflect an assignee for
the purpose of assignment of claims (see FAR Subpart 32.8, Assignment of
Claims). Assignees shall be separately registered in the SAM database.
Information provided to the Contractor's SAM record that indicates payments,
including those made by EFT, to an ultimate recipient other than that Contractor
will be considered to be incorrect information within the meaning of the
"Suspension of payment" paragraph of the EFT clause of this contract.
(4) Offerors and Contractors may obtain information on registration and annual
confirmation requirements via SAM accessed through https://www.acquisition.gov.
(u) Unauthorized Obligations.
(1) Except as stated in paragraph (u)(2) of this clause, when any supply or
service acquired under this contract is subject to any End Use License Agreement
(EULA), Terms of Service (TOS), or similar legal instrument or agreement, that
includes any clause requiring the Government to indemnify the Contractor or any
person or entity for damages, costs, fees, or any other loss or liability that
would create an Anti-Deficiency Act violation (31 U.S.C. 1341), the following
shall govern:
(i) Any such clause is unenforceable against the Government.
(ii) Neither the Government nor any Government authorized end user shall be
deemed to have agreed to such clause by virtue of it appearing in the EULA, TOS,
or similar legal instrument or agreement. If the EULA, TOS, or similar legal
instrument or agreement is invoked through an "I agree" click box or other
comparable mechanism (e.g., "click-wrap" or "browse-wrap" agreements), execution
does not bind the Government or any Government authorized end user to such
clause.
(iii) Any such clause is deemed to be stricken from the EULA, TOS, or similar
legal instrument or agreement.
(2) Paragraph (u)(1) of this clause does not apply to indemnification by the
Government that is expressly authorized by statute and specifically authorized
under applicable agency regulations and procedures.
(v) Incorporation by reference.  The Contractor's representations and
certifications, including those completed electronically via the System for
Award Management (SAM), are incorporated by reference into the contract.
(End of Clause)

--------------------------------------------------------------------------------



FAR 52.212-5 Contract Terms and Conditions Required to Implement Statutes or
Executive Orders – Commercial Items (Deviation 2013-O0019) (January 2017)
a) Comptroller General Examination of Record.  The Contractor shall comply with
the provisions of this paragraph (a) if this contract was awarded using other
than sealed bid, is in excess of the simplified acquisition threshold, and does
not contain the clause at 52.215-2, Audit and Records -- Negotiation.
(1) The Comptroller General of the United States, or an authorized
representative of the Comptroller General, shall have access to and right to
examine any of the Contractor's directly pertinent records involving
transactions related to this contract.
(2) The Contractor shall make available at its offices at all reasonable times
the records, materials, and other evidence for examination, audit, or
reproduction, until 3 years after final payment under this contract or for any
shorter period specified in FAR Subpart 4.7, Contractor Records Retention, of
the other clauses of this contract. If this contract is completely or partially
terminated, the records relating to the work terminated shall be made available
for 3 years after any resulting final termination settlement. Records relating
to appeals under the disputes clause or to litigation or the settlement of
claims arising under or relating to this contract shall be made available until
such appeals, litigation, or claims are finally resolved.
(3) As used in this clause, records include books, documents, accounting
procedures and practices, and other data, regardless of type and regardless of
form. This does not require the Contractor to create or maintain any record that
the Contractor does not maintain in the ordinary course of business or pursuant
to a provision of law.
(b)
(1) Notwithstanding the requirements of any other clause in this contract, the
Contractor is not required to flow down any FAR clause, other than those in this
paragraph (b)(1) in a subcontract for commercial items. Unless otherwise
indicated below, the extent of the flow down shall be as required by the clause—
(i) 52.203-13, Contractor Code of Business Ethics and Conduct (Oct 2015) (41
U.S.C. 3509).
(ii) 52.219-8, Utilization of Small Business Concerns (Oct 2014) (15 U.S.C.
637(d)(2) and (3)), in all subcontracts that offer further subcontracting
opportunities. If the subcontract (except subcontracts to small business
concerns) exceeds $650,000 ($1.5 million for construction of any public
facility), the subcontractor must include 52.219-8 in lower tier subcontracts
that offer subcontracting opportunities.
(iii) 52.222-17, Nondisplacement of Qualified Workers (May 2014) (E.O. 13495).
Flow down required in accordance with paragraph (1) of FAR clause 52.222-17.
(iv) 52.222-21, Prohibition of Segregated Facilities (Apr 2015). (v) 52.222-26,
Equal Opportunity (Sep 2016) (E.O. 11246).
(vi) 52.222-35, Equal Opportunity for Veterans (Oct 2015) (38 U.S.C. 4212).
(vii) 52.222-36, Equal Opportunity for Workers with Disabilities (Jul 2014) (29
U.S.C. 793).
(viii) 52.222-62 Paid Sick Leave Under Executive Order 13706 (JAN 2017) (E.O.
13706).
(ix) 52.222-37, Employment Reports on Veterans (Feb 2016) (38 U.S.C. 4212).
(x) 52.222-40, Notification of Employee Rights Under the National Labor
Relations Act (Dec 2010) (E.O. 13496). Flow down required in accordance with
paragraph (f) of FAR clause 52.222-40.
(xi) 52.222-41, Service Contract Labor Standards (May 2014), (41 U.S.C. chapter
67).
(xii) ______ (A) 52.222-50, Combating Trafficking in Persons (Mar 2015) (22
U.S.C. chapter 78 and E.O. 13627).
_______ (B) Alternate I (Mar 2015) of 52.222-50 (22 U.S.C. chapter 78 E.O.
13627).
(xiii) 52.222-51, Exemption from Application of the Service Contract Labor
Standards to Contracts for Maintenance, Calibration, or Repair of Certain
Equipment--Requirements (May 2014) (41 U.S.C. chapter 67.)
(xiv) 52.222-53, Exemption from Application of the Service Contract Labor
Standards to Contracts for Certain Services--Requirements (May 2014) (41 U.S.C.
chapter 67)
(xv) 52.222-54, Employment Eligibility Verification (Oct 2015).
(xvi) 52.222-55, Minimum Wages Under Executive Order 13658 (Dec 2015) (E.O.
13658).
(xvii) 52.222-59, Compliance with Labor Laws (Executive Order 13673) (Oct 2016)
(Applies at $50 million for solicitations and resultant contracts issued from
October 25, 2016 through April 24, 2017; applies at $500,000 for solicitations
and resultant contracts issued after April 24, 2017).
Note to paragraph (b)(1)(xvi):  By a court order issued on October 24, 2016,
52.222-59 is enjoined indefinitely as of the date of the order. The enjoined
paragraph will become effective immediately if the court terminates the
injunction. At that time, DoD, GSA, and NASA will publish a document in the
Federal Register advising the public of the termination of the injunction.
(xviii) 52.222-60, Paycheck Transparency (Executive Order 13673) (Oct 2016).
(xix) 52.225-26, Contractors Performing Private Security Functions Outside the
United States (Jul 2013) (Section 862, as amended, of the National Defense
Authorization Act for Fiscal Year 2008; 10 U.S.C. 2302 Note).
(xx) 52.226-6, Promoting Excess Food Donation to Nonprofit Organizations. (May
2014) (42 U.S.C. 1792). Flow down required in accordance with paragraph (e) of
FAR clause 52.226-6.
(xxi) 52.247-64, Preference for Privately-Owned U.S. Flag Commercial Vessels
(Feb 2006) (46 U.S.C. Appx 1241(b) and 10 U.S.C. 2631). Flow down required in
accordance with paragraph (d) of FAR clause 52.247-64.
(2) While not required, the contractor may include in its subcontracts for
commercial items a minimal number of additional clauses necessary to satisfy its
contractual obligations.
(End of Clause)

--------------------------------------------------------------------------------



PART III -
ATTACHMENTS

SECTION J -
LIST OF ATTACHMENTS

1.
Security Plan

2.
Technical Proposal

3.
Invoice Instructions for Fixed Price Contracts

4.
Sample Invoice Form

5.
SF-LLL, Disclosure of Lobbying Activities

6.
ACH Vendor/ Miscellaneous Payment Enrollment Form

7.
Small Business Subcontracting Plan

8.
Responses to Negotiation Questions

--------------------------------------------------------------------------------

F. Security
Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. A total of two pages were omitted. [**]
G. Quality Systems
Emergent has defined the Quality Management System (QMS) requirements for phase
appropriate compliance from proof-of-concept and pre-clinical stages through
commercial manufacturing.
Emergent's integrated QMS is regulated by our Quality Policy Manual. The
SOP-supported manual describes QMS policies and activities performed at our
Lansing facility. The Quality Policy Manual aligns with Emergent's strategic
plan, corporate objectives, and cGMP regulations and expectations.
Each component of our QMS complies with applicable ICH and FDA regulatory
standards and requirements applicable for each stage of the product lifecycle.
Emergent's Quality Assurance Department will ensure internal compliance to these
standards as well as compliance of subcontractors performing work on Emergent's
behalf. Our QMS includes all of the following components:
·
management responsibility and review

·
personnel qualification and training

·
document and data control

·
validation

·
equipment and facilities control

·
supplier quality and materials management control

·
production and in-process controls

·
non-conformance handling

·
change control

·
corrective and preventive action

Management Responsibility
The senior leadership team at each site is ultimately responsible for ensuring
an effective QMS is in place, demonstrating strong support of the QMS and
continuous improvement efforts, and ensuring that roles, responsibilities and
authorities are defined, communicated, and implemented at all levels in the
organization.
Personnel Qualification and Training Policy
Emergent will ensure employees involved with vaccine operations have the
necessary education, training, and experience appropriate to their positions.
Current job descriptions and curricula vitae, or similar documentation, are
established and maintained for all personnel responsible for conducting or
overseeing activities.
Training records are maintained for employees, and periodic and systematic
reviews of personnel training records are conducted to ensure that employees are
receiving the training demanded by their job or function.
Management and Data Integrity Policy
Emergent will ensure established SOPs are in place to control all documents and
processes required for phase appropriate compliance activities. The document
management program prevents unapproved revisions to controlled documents that
may in turn affect the safety, quality, identity, potency and purity of the
Anthrax vaccine. Changes to documents are reviewed and approved by designated
individuals and the changes are communicated through training on the revised
procedure. Controlled documents are available to personnel conducting the work.
Data is fully traceable from the controlled record to the raw data and is
maintained and stored in such a way as to remain legible, readily identifiable,
and retrievable. Original records are archived in compliance with document
control and records management procedures.
Supplier Quality and Materials Management Policy
Materials and services shall only be purchased from suppliers that have been
appropriately qualified. A material qualification process is in place to ensure
that materials are fit for their intended use.
Materials are controlled from the time of receipt to maintain complete
identification and traceability at all times in accordance with established SOPs
and compliance regulations.
Emergent will ensure product release does not proceed until all activities have
been completed, documentation is available, and disposition has been authorized
by QA. The materials management program will ensure proper segregation of
materials that are under quarantine, release, and reject.

--------------------------------------------------------------------------------

Volume I – Technical Proposal Original

Offerer:
Emergent Biodefense Operations Lansing LLC
3500 N. Martin Luther King Jr. BLVD
Lansing, Ml 48906
DUNS: [**] CAGE CODE: 1HOB6
Administrative Business Contact:
[**]
Phone: [**]
E-Mail· [**]
 
Prepared for:
[**], Contracting Officer
Phone: [**]
HHS/OS/ASPR/AMCG
330 Independence AV, SW, RM G-460 Washington, DC 20024
Email: [**]
/s/ [**]
 [**]
This proposal is predicated upon all the terms and conditions contained in the
above referenced solicitation.
 
Technical Contacts:
[**]
Phone: [**]
E-Mail· [**]
 
[**]
 Phone: [**]
E-Mail· [**]
 
Cognizant Audit Office:
The National Institutes of Health Office of Acquisition Mgmt. and Policy
Division of Financial Advisory Services
6100 Executive Blvd., Room 6805
Rockville, MD 20892

Solicitation Amendments:
• N/A
By submitting this proposal, the Offeror, if selected for discussions, grants
the Contracting Officer or an authorized representative the right to examine, at
any time before an award, any of those books, records, documents, or other
records directly pertinent to the information requested or submitted.
Unless disclosure is required by the Freedom of Information Act (5 U.S.C. 552,
as amended) (the Act), and determined by Freedom of Information (FOI) officials
of the Department of Health and Human Services (the Department) according to the
Act, any data contained in the portions of this proposal which have been
specifically identified by page number, paragraph, sheet, etc. by the Offeror as
containing restricted information shall not be used or disclosed except for
evaluation purposes.  The Offeror acknowledges that the Department may not be
able to withhold a record (data, document, etc.) or deny access to a record
requested pursuant to the Act and that the Department's FOI officials must make
that determination. The Offeror hereby agrees that the Government is not liable
for disclosure if the Department has determined that disclosure is required by
the Act. If a contract is awarded to the Offeror as a result of, or in
connection with, this proposal submission, the Government shall have the right
to use or disclose the data to the extent provided in the awarded contract. 
Proposals not resulting in a contract remain subject to the Act.  The Offeror
also agrees that the Government is not liable for disclosure or use of unmarked
data and may use or disclose the data for any purpose, including the release of
the information pursuant to requests under the Act.  Data subject to this
restriction are contained in all marked proposal pages.

--------------------------------------------------------------------------------



TABLE OF CONTENTS

I.
Executive Summary

II.
BioThrax Overview

A.
Product Profile

B.
Regulatory History and Status

United States
Ex-US Marketing Authorization

C.
Important Safety Information

III.
Technical Approach for Manufacturing BioThrax Product

A.
Manufacturing Practices

B.
Delivering Doses to the Strategic National Stockpile

Communication
Cold Chain Storage / Palletization
Shipment and Delivery Execution

IV.
Operations and Facilities

A.
Key Site Characteristics

B.
Environmental, Health, and Safety

C.
Pilot Plant

D.
Commercial Manufacturing

E.
FDA Licensed BioThrax Production Process ([**] scale)

F.
Production Capacity

G.
Contract Manufacturing Organizations (CMOs)

V.
Other Supporting Technical Information

A.
Meetings, Audits, Reports and Other Communications

Meetings
Audits
Reports
Other Communications

B.
Recent Audit History

C.
Organization and Personnel

Key Personnel / Points of Contact

D.
Risk Management

E.
Subcontract and Vendor Management

F.
Security

G.
Quality Systems

Management Responsibility
Personnel Qualification and Training Policy
Management and Data Integrity Policy
Supplier Quality and Materials Management Policy
Quality Agreement Policy
Non-Conformance Policy
Change Control
Facilities and Equipment
Laboratory Control Policy
Quality Assurance Oversight

VI.
Project Management & Risk Mitigation Objectives

VII.
Conclusion

VIII.
Appendices

A.
Appendix A – Prescribing Information

B.
Appendix B – Proposed Delivery Schedule




--------------------------------------------------------------------------------



PROPOSAL CROSS-REFERENCE TO SOLICITATION STATEMENT OF WORK & EVALUATION CRITERIA
C.1. VACCINE PRODUCTION AND CGMP COMPLIANCE
 
C.1.1 The Contractor shall manufacture BioThrax in accordance with current Good
Manufacturing Practices (cGMP) guidelines
Sect IV.A
C.1.2 BioThrax® must be delivered on any business day, except Federal holidays,
within the scheduled month in accordance with the targeted delivery schedule.
The Contractor shall notify the Government promptly upon becoming aware of any
deviations from the targeted delivery schedule. All changes to the targeted
delivery schedule must be approved by the Contracting Officer and/or the
Contracting Officer's Representative (COR).
Appendix B
C.1.3 Quantities for each scheduled delivery shall be of a specific quantity
Appendix B
C.1.4. The Contractor shall perform all requisite assays and release tests,
including but not limited to potency, identity, and stability testing in
accordance with the Food Drug Administration (FDA) approved Biologic License
Application (BLA-License Number 1755, STN 103821, and any approved change).
Section IV.A
C.1.5. All BioThrax® delivered under this contract must be labeled with an
expiration date consistent with its current product license at the time of
manufacture.
Sections IV.A, V.E
C.1.6. The Contractor shall provide primary and secondary points of contact that
shall be available 24 hours per day, seven days per week to be notified in case
of a public health emergency.
Section VI.C
C.1.7. The Contractor shall report to the Government material correspondence
from the FDA regarding the quality, safety, or efficacy of BioThrax®.
Section VI.A
C.1.8. The Contractor shall provide the Government with access to and/or provide
copies of the following documents: (1) Form 483s form FDA inspections of
Contractor's Lansing facility, (2) Establishment Inspection Reports (EIRs) from
FDA inspections of Contractor's Lansing facility; (3) Warning Letters relating
to BioThrax®; and Contractor's Annual Safety Report to FDA regarding BioThrax®.
These documents will be provided to the Contracting Officer within 2 business
days of receipt.
Section VI.A
C.1.9. The Contractor shall notify the Government of any issues with the safety
and efficacy of BioThrax® and/or manufacturing or quality of the FDA-licensed
production lines at the Contractor's Lansing facility within two business days
of the determination of potential to be reported to FDA.
Section VI.A
C.1.10. The Government will have the option to conduct site inspections of the
Contractor's Lansing facility during the period of performance of the contract.
Such inspections will be performed by the COR or the COR's designee(s).
Section VI.A
C.1.11. If the contractor should obtain FDA approval for the manufacture and
production of BioThrax® having [**] while under this contract, the Government
will accept delivery of those doses with the [**] in addition to doses with a
[**]. The Contractor may invoice only for those doses actually delivered under
this contract in accordance with Section B.
Section IV.A
C.1.12. The product must be delivered in accordance with cGMP guidelines.
Section IV.B
C.1.13. The Contractor shall notify BARDA at least [**] days' prior of estimated
shipment of product. At least [**] business days prior to the product being
ready for shipment to DSNS, the Contractor shall obtain delivery address from
the Contracting Officer and provide to the Contracting Officer and COR the
following:
a. The date the product will be ready for loading on the truck(s) and the
intended delivery date of product to the DSNS
b. Certificate(s) of Analysis d. FDA Lot Release(s)
c. Number of pallets, vials, and doses to be loaded and delivered to DSNS
Sections IV.B, VI.A
C.1.14. At least [**] hours before each scheduled delivery, the Contractor shall
provide the following to the Contracting Officer and COR:
a. Packing Slip
b. Actual number of pallets, vials and doses to be loaded
c. Diagram of product shipment pallet (how many vials per box, per pallet)
Sections IV.B, VI.A
C.1.15. Within [**] hours after the product has been delivered to the DSNS, the
Contractor shall provide to the Contracting Officer and COR:
a. The remaining ambient exposure time letter disclosing accumulated ambient
temperature exposure until the point that BARDA (or DSNS-designated personnel)
assumed responsibility for temperature control, per Section F, for each lot from
the Contractor's Quality Department. The letter must indicate that the product
was manufactured and released in accordance with cGMP and has met all acceptance
criteria to allow for Government distribution.
Section VI.A
C.1.16. Funds provided shall be paid on a price per doses basis only on those
products delivered and accepted to DSNS under contract.
See Business Vol. II
C.1.17. Under CLIN 0001 of this contract, the products shall have an [**]
product. The Contractor shall target [**] of the [**] remaining when the
Government takes delivery of the product.
Section IV.B
C.2. PROJECT MANAGEMENT & RISK MITIGATION OBJECTIVES
 
C.2.1 INTEGRATED MASTER PLAN AND EARNED VALUE MANAGEMENT
 
C.2.1.1 The Offeror shall provide an Integrated Master Project Plan (including
tabular and Gantt forms) to BARDA that clearly indicates the critical path to
support product approval. The Integrated Master Project Plan shall outline key,
critical path milestones, with "Go/No Go" decision criteria and a contract Work
Breakdown Structure (due within [**] days of contract award with updates as
requested by the COR).
Section VII
C.2.1.2 The Offeror shall submit an updated Integrated Master Schedule in an
approved format.
Section VII
C.2.1.3 The Offeror shall submit a plan for a Performance measurement Baseline
Review (PMBR).  Section VII
 
C.2.2 RISK MANAGEMENT OBJECTIVES
 
C.2.2.1 The Offeror shall develop and maintain an acceptable risk management
plan. If changes are needed to the risk management plan during the execution of
the contract, the Offeror shall submit draft changes to risk management plan to
USG for approval prior to implementation.
Sections VI.D,VII
C.2.2.2 The Offeror shall participate in regular meetings to coordinate and
oversee the work performed.
Section VI.A
C.2.2.3 The Offeror shall provide a list of individuals to serve as primary and
secondary points of contact who will be available 24 hours a day, seven days a
week, to be notified in case of a public health emergency.
Section VI.C
C.2.2.4 The Offeror shall provide a security plan, which is associated with all
aspects of manufacture of product, process, storage, and inventory of the FDP
including when procured for use under EUA and intended for delivery to the
CDC/SNS.
Section VI.F
C.3. MEETING/SITE VISITS/AUDITS
Section VI.A
C.4. PRODUCT DELIVERIES
 
C.4.1 TEMPERATURE CONTROL AND MONITORING, FOB Destination Deliveries
Section IV.B
C.4.2 DSNS QUALITY CONTROL UNIT (QCU) ACCEPTANCE PROCEDURE FOR BIOTHRAX (AVA)
Section IV.B
C.4.3 ACCEPTANCE PROCESS AND TIMEFRAME (FOB DESTINATION DELIVERY)
Section IV.B
C.4.4 BARDA RELEASE FOR BioThrax
Section IV.B
C.5. REPORTING REQUIREMENTS
Section VI.A
M.1 FAR 52.212-2 EVALUATION – COMMERCIAL ITEMS (OCT 2014)
 
M.1.(a)1. The ability to manufacture BioThrax® vaccine in accordance with
current Good Manufacturing Practices (cGMP) guidelines
Section IV.A
M.1.(a)2. The ability to manufacture and deliver [**] doses of Final Drug
Product (FDP) with an acceptable delivery schedule.
Section V.E
M.1.(a)3. The ability to perform all requisite assays and release testing in
accordance with the FDA approved Biologic License Application (BLA).
Section IV.A
M.1.(a)4. The ability to package doses according to FDA approved labeling and
packaging requirements and ship doses to SNS facilities for USG acceptance
Section V.D
M.1(a)5. The product dose price shall be consistent with current dose prices
under active USG procurement mechanisms
See Business Vol. II




--------------------------------------------------------------------------------

(This page intentionally left blank.)

--------------------------------------------------------------------------------

I. Executive Summary
Emergent Biodefense Operations Lansing LLC1 is pleased to submit this proposal
in response to Solicitation 17-100-SOL-00010 for procurement of [**] doses of
anthrax vaccine for Biomedical Advanced Research and Development Agency (BARDA)
to be delivered to the Strategic National Stockpile (SNS). Emergent is uniquely
positioned as the manufacturer of the only FDA-licensed anthrax vaccine for
human use, BioThrax® (Anthrax Vaccine Adsorbed). Emergent has:
·
A state-of-the-art current Good Manufacturing Practices (cGMP) high capacity
manufacturing facility at its Lansing, Michigan campus

·
Available manufacturing capacity

·
Sufficient inventory and supply lines for required raw materials

·
Decades of experience and know-how in the manufacturing of BioThrax

·
Significant experience managing large and small business subcontractors
currently utilized for fill-finish and logistics functions

This proposal outlines Emergent's unique product and capabilities to fulfill
this stated need.



--------------------------------------------------------------------------------

1 Emergent BioDefense Operations Lansing LLC is a subsidiary of Emergent
BioSolutions Inc. (EBSI). Each EBSI company will be individually or collectively
referred to as "Emergent" throughout this document.

--------------------------------------------------------------------------------



(This page intentionally left blank.)

--------------------------------------------------------------------------------



II. BioThrax Overview
A.
Product Profile

BioThrax is the only FDA-licensed vaccine for the prevention of disease caused
by Bacillus anthracis in persons 18 through 65 years of age. BioThrax is
approved for pre-exposure prophylaxis of disease in persons at high risk of
exposure and for post-exposure prophylaxis of disease following suspected or
confirmed Bacillus anthracis exposure, when administered in conjunction with
recommended antibacterial drugs. The efficacy of BioThrax for post- exposure
prophylaxis is based solely on studies in animal models of inhalational anthrax.
BioThrax is manufactured from a sterile culture filtrate, made from a
non-virulent strain of Bacillus anthracis, and contains no dead or live
bacteria. BioThrax contains aluminum hydroxide as an adjuvant in a suspension
for intramuscular or subcutaneous injection, administered in 0.5 mL doses from a
5 mL multidose vial. For pre- exposure prophylaxis, a six-month three-dose
primary series is followed by booster doses at 6 and 12 months and annually
thereafter. For post-exposure prophylaxis, BioThrax is administered at 0, 2, and
4 weeks post-exposure in conjunction with appropriate antimicrobial therapy.
The BioThrax manufacturing process was first licensed in the United States in
the 1970 and was originally designed to produce several thousand doses of
vaccine annually. Demand for the vaccine remained relatively low, confined
largely to veterinarians and mill workers involved in the processing of animal
hair and hides. In the 1990s, the threat of the use of Bacillus anthracis as a
bioterrorism weapon became a major concern to the military, leading the U.S.
Department of Defense (DoD) to vaccinate select troops during the Gulf War and
to establish the Anthrax Vaccine Immunization Program (AVIP) in 1998. Increased
demand for the vaccine has driven capacity expansion at the Lansing facility,
most recently with the approval of our large scale, large volume facility that
has almost tripled our annual production capacity. While numerous modifications
and expansions have occurred over time, the manufacturing process has remained
similar since its original licensure.
B.
Regulatory History and Status

United States
The U.S. National Institutes of Health (NIH) originally approved the manufacture
and sale of BioThrax by the Michigan Department of Public Health in 1970. In
1972, responsibility for approving biological products transferred from the NIH
to the U.S. Food and Drug Administration (FDA). The FDA set out to categorize
the products according to evidence of safety and effectiveness and determine if
the products should remain approved and on the market. In December 1985, the FDA
issued a proposed rule containing a finding that BioThrax was safe and
effective. However, the FDA did not finalize that proposed rule pursuant to
applicable notice and comment requirements. In December 2005, based on a review
of data from the study used to support the original marketing approval of
BioThrax and other studies of the use of BioThrax in humans, including studies
by the Centers for Disease Control (CDC) and the DoD, the FDA issued a final
order regarding BioThrax. In the final order, the FDA affirmed its approval. In
2009, FDA approved intramuscular administration and reduced the primary
pre-exposure vaccination series administrations from 6 doses to 5 doses over 18
months as well as 4-year expiry dating. In 2012, FDA approved a change to the
pre-exposure primary series to a more manageable 3 doses over 6 months. Most
recently, in 2015, FDA approved BioThrax for post-exposure prophylaxis with a
3-dose series of subcutaneous injections at 0, 2, and 4 weeks administered in
conjunction with recommended antibacterial drugs. This marked the first FDA
approval for a vaccine indication under the Animal Rule (21 CFR 601.90 through
601.95). Most recently, in 2016, FDA approved the 1,320 L scaled-up manufacture
of BioThrax as an alternate for earlier manufacturing lines at the 110 L scale.
This expands BioThrax manufacturing capacity up to approximately 25 million
doses of BioThrax vaccine annually.
All of these regulatory milestones were pursued and achieved to fulfill U.S.
Government needs for improving the efficacy and safety profiles of BioThrax,
enhancing patient adherence with the vaccination regimen and reducing the number
of doses required to protect each patient – while sustaining a manufacturing
capacity commensurate with U.S. Government demand.
Ex-US Marketing Authorization
BioThrax is licensed for pre-exposure vaccination in the following countries:
·
Singapore - Health Sciences Authority (HSA) approved 2011

·
Germany – Paul-Ehrlich Institut (PEI) approved 2013

C.
Important Safety Information

The most common (≥10%) local (injection-site) adverse reactions observed in
clinical studies were tenderness, pain, erythema, edema, and arm motion
limitation. The most common (≥5%) systemic adverse reactions were muscle aches,
headache, and fatigue. Acute allergic reactions, including anaphylaxis, have
occurred with BioThrax.
Vaccination with BioThrax should be avoided by individuals with a history of
anaphylactic or anaphylactic-like reaction following a previous dose of BioThrax
or any component of the vaccine. If BioThrax is used during pregnancy, or if the
patient becomes pregnant during the immunization series, the patient should be
apprised of the potential hazard to the fetus. Pregnant women should not be
vaccinated unless the potential benefits of vaccination have been determined to
outweigh the potential risk to the fetus. It is not known whether BioThrax is
excreted in human milk. Because many drugs are excreted in human milk, caution
should be exercised when BioThrax is administered to a nursing woman.
The stopper of the vial contains natural rubber latex and may cause allergic
reactions to patients with a possible history of latex sensitivity.
BioThrax may not protect all individuals vaccinated, particularly patients with
impaired immune responses due to congenital or acquired immunodeficiency, or
immunosuppressive therapy.
Individuals are not considered protected until they have completed the
three-dose primary vaccination series.
The efficacy of BioThrax for post-exposure prophylaxis is based solely on
studies in animal models of inhalational anthrax.

--------------------------------------------------------------------------------



III. Technical Approach for Manufacturing BioThrax Product
A.
Manufacturing Practices

BioThrax is manufactured at Emergent's facility in Lansing, Michigan in
accordance with cGMP. BioThrax to be provided in response to this RFP will be
produced at Emergent's manufacturing line located on Emergent's Lansing,
Michigan campus. All manufacturing processes have been validated and are
approved by the FDA/CBER (BLA-License Number 1755, STN 103821).  Emergent has
extensive experience in all aspects of regulatory compliance with regard to
vaccine manufacturing, and is compliant with Part 21 of the Code of Federal
Regulations, which governs the manufacture of biological products. The FDA has
repeatedly concluded that BioThrax is a safe and effective vaccine to protect
against anthrax infection, including inhalation anthrax.
BioThrax is subject to the FDA's "lot release" program, which is used to verify
that each lot of vaccine meets certain criteria, including sterility, potency
and specified levels of certain ingredients (See FDA Final Order, 70 Fed. Reg.
at 75,194).  All lots of BioThrax released for administration to military
personnel and other individuals meet these criteria. (Id.) In addition, FDA
inspects all biological product license holders on a biennial basis and at
additional times when FDA concludes that more regulatory oversight is warranted.
(Id.) Emergent's most recent inspection by FDA for B12 was in April 2016.
Emergent also hosted a pre-approval inspection (PAI) for Building 55 (B55) in
June 2016. At the conclusion of this PAI, the company received a No Action
Indicated decision and no Form 483 observations, followed by FDA approval in
August 2016.
Emergent's FDA-approved testing program includes potency and stabilit y testing.
BioThrax lot release testing is conducted on every vaccine lot prior to
distribution and includes the following tests: [**]. Emergent's FDA-approved
stability testing program is conducted on selected lots as described below and
includes testing for [**].
The stability of BioThrax is continuously evaluated at ICH-defined intervals
under long-term storage at [**]°C. Emergent places at least [**] into the
stability program. BioThrax is currently approved for use up to [**] from the
date of manufacture and all delivered product will be labeled with an expiration
date in accordance with the current product license.
B.
Delivering Doses to the Strategic National Stockpile

Communication
Emergent will coordinate deliveries of funded doses under this contract with the
Contracting Officer and the Contracting Officer's Representative at least [**]
days prior to delivery dates. SNS delivery destination will be provided by the
Government at least [**] business days prior to the shipment date. All scheduled
delivery dates will be on a business day, except Federal holidays. Any changes
to the delivery schedule will require Government approval. Emergent will provide
estimated number of doses and lots to be delivered at least [**] business days
prior to the delivery date. The actual delivery date, dose totals, dose
expiration dates, and FDA lot release letters will be prepared and supplied by
Emergent at least [**] hours prior to each delivery date. Emergent will
communicate with the Contracting Officer and Contracting Officer's Technical
Representative (or their designees) regarding any potential changes from the
delivery schedule.
Cold Chain Storage / Palletization
Emergent will maintain product temperature control in our validated [**]º C
storage facilities. Emergent will prepare orders for BioThrax per its Standard
Operating Procedures (SOP). The material will be packed in shipping packages, up
to [**] vials per shipping package. Multiple packages can be palletized using a
40" x 48" plastic pallet and will be secured for transit to the pallet utilizing
plastic shrink-wrap material. One lot or Batch of BioThrax is packaged on one
pallet.
Shipment and Delivery Execution
Emergent will comply with Section C.4 of the Solicitation includes the
parameters and requirements for each delivery and acceptance of goods delivered
under this contract.
Section B. 2.2 requires delivered [**] product to have ≥[**] months remaining
expiry dating upon date of delivery.
·
The requirement of ≥[**] months remaining expiry dating upon date of delivery
was modified in the Scope of Work according to ACMG's response to Emergent's
Question 3, received February 1, 2017. As a consequence of this Emergent will
deliver product with ≥[**] months remaining expiry dating upon date of delivery.

Emergent will utilize temperature-monitoring devices (e.g. TempTale) packaged
with the product during loading and shipment to the designated SNS facility.
In-transit temperature data will be evaluated for delivery acceptance in
accordance with our current license.
Emergent will facilitate and manage the shipment and cGMP delivery per current
approved SOPs. [**].
Emergent takes great lengths in ensuring security of the payload. [**].
Emergent can [**].

--------------------------------------------------------------------------------



IV. Operations and Facilities
Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. A total of five pages were omitted. [**].

--------------------------------------------------------------------------------



V. Other Supporting Technical Information
A.
Meetings, Audits, Reports and Other Communications

Meetings
Emergent will meet regularly with the Contracting Officer and/or Contracting
Officer's Representative, including, but not limited to the following:
·
A Kickoff meeting

·
Status update meetings/teleconferences as required ([**] frequency is preferred
given the scope of work)

·
Site visits and other meetings to discuss technical, regulatory and ethical
aspects of performance of a contract awarded under this Solicitation

Audits
The Contracting Officer Representative and/or their designee(s) shall have the
option to conduct site audits and inspections of Emergent's Lansing facility
during the period of performance of this contract.
Reports
Regular performance reports will be provided according to the schedule in
Solicitation section  C. 5 unless otherwise specified by the Contracting
Officer. Given the scope of this work, Emergent requests that:
·
The Monthly progress report frequency be revised to Quarterly

·
Submission of the Contract Final Report be tied to the last accepted delivery of
goods under this contract, and formally mark the end of the period of
performance under the contract

·
Earned Value Management (EVM) requirements were removed from the Scope of Work
according to ACMG's response to Emergent's Question 1, received February 1,
2017. As a consequence of this Emergent will not submit an EVM plan or
associated reports per section C.5.E.a in the Solicitation.

Other Communications
All of the communication requirements in Section C.1 are agreed to, subject to
the following exceptions that Emergent requests that the Government consider
revising in order to align with identical communication and documentation
requirements already agreed under our Current BioThrax supply contract with the
CDC. Emergent proposes these revisions to insure consistency in communication
with the SNS:
Solicitation Section C.1.7 requires Emergent to report to the Government
material correspondence with the FDA related to quality, safety or efficacy of
BioThrax.
·
Emergent proposes sharing all such relevant material information as it does with
all commercial customers related to FDA communications for BioThrax.

Solicitation Section C.1.8 requires specific regulatory documentation provided
to/from FDA to be accessible and/or sent to the Government within [**] business
days of sending or receipt.
·
Emergent proposes that this reporting requirement be covered by the
modifications to Section C.1.7 above.

Solicitation Section C.1.9 requires Emergent to notify the Government of any
issues with the safety and efficacy of BioThrax and/or manufacturing or quality
of the FDA-licensed production lines within two business days of the
determination of potential to be reported to FDA.
·
Emergent proposes notifying the Government within [**] days after a Biologic
Process Deviation Report (BPDR) is submitted and including these notifications
in periodic reports.

Section C.1.13 requires that Certificates of Analysis and FDA Lot Releases be
provided to the Government at least [**] business days before the Delivery Date.
·
These communication requirements were modified in the Scope of Work according to
ACMG's response to Emergent's Question 4, received February 1, 2017. As a
consequence of this Emergent will provide Certificates of Analysis and FDA Lot
Releases at least [**] prior to delivery.

Section C.5.D is related to FDA Regulatory correspondence, meeting summaries and
submissions.
·
These Regulatory communication requirements were modified in the Scope of Work
according to ACMG's response to Emergent's Question 2, received February 1,
2017. As a consequence of this Emergent shall provide a copy of any regulatory
communications (e.g. meeting minutes, submissions, etc.) that occur during the
contract period of performance pertaining to the product being procured (i.e.
BioThrax). Any pertinent regulatory communications or issues that may impact the
product or ability of Emergent to complete delivery of the product on this
particular contract shall be made known to BARDA/AMCG until delivery of all [**]
doses are completed.

B.
Recent Audit History

Table 5-1 outlines audits and site visits conducted by the USG from 2011 to the
present.
Year
Agency
Purpose
Outcome/Classification
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]

Table 5-1. Government Audits and Site 2011-Present
C.
Organization and Personnel

Key Personnel / Points of Contact
Table 5-2 specifies Key Personnel and Emergent Points of Contact
The following key personnel will be available 24 hours a day, seven days a week
to be notified in case of a public health emergency:
[**]
Their 24-hour contact information will be provided upon contract award
Name
Position
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]

Table 5-2. Emergent Key Personnel
D.
Risk Management

As a company, Emergent places great emphasis on identifying risks that
potentially would impact our future success. Figure 5-1 depicts an overview of
our risk management strategy.
We use a defined process for the identification, assessment, control, and review
of risks within the program. During risk assessment activities, we log risks
identified by pre-defined program triggers into a risk matrix and identify each
by its Work Breakdown Structure task designation. We assess each risk for its
Probability of Occurrence and its Severity of Impact to the project. Once we
assign the initial risk level of high/medium/ low, we direct project resources
toward the most value-added activities, addressing project risks in their order
of importance.
Our mitigation strategies include:
·
Reduction: Reduction of risk wherever possible

·
Transfer: Determination that the risk is outside control of the functional team
and the PD identifies the team responsible for mitigation

·
Retention: Determination that the risk to project cost, schedule, and
performance can continue without action

·
Avoidance: Decision to avoid the risk by not implementing the task involving the
risk

We implement risk mitigation strategies associated with the identified risks.
[image00007.jpg]
Figure 5-1. Emergent's risk management strategy uses a defined process for the
identification, assessment, control, and review of risks within the program.
E.
Subcontract and Vendor Management

Our proposed subcontractors are experienced and have the requisite facilities
necessary to perform their tasks under all applicable regulations and
requirements. Subcontractors' quality systems and facilities are audited by
Emergent prior to subcontract award and periodically thereafter to ensure
compliance.
Subcontracts address the scope of work, schedule, price, risk, unique
requirements such as the need for GMP/GCP/GLP/quality agreements/audits,
technical and business assumptions, dispute resolution, etc. Subcontracts are
managed in accordance with applicable Federal Acquisition Regulations.
Emergent's Contract Managers ensure that each subcontractor and Vendor is
performing according to the requirements delineated in the subcontract. Contract
Managers initiate and track subcontract modifications as required to adjust for
changes in scope. We closely manage subcontractor performance, deliverables, and
quality through regular communication, on site meetings, and schedule reviews.
Noncompliance issues that cannot be resolved between Emergent and the
subcontractor's management team are elevated to the subcontractor's senior
management. Clauses are included in subcontracts to address noncompliance,
contract termination, and dispute resolution.
F.
Security

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. A total of two pages were omitted. [**].
G.
Quality Systems

Emergent has defined the Quality Management System (QMS) requirements for phase
appropriate compliance from proof-of-concept and pre-clinical stages through
commercial manufacturing.
Emergent's integrated QMS is regulated by our Quality Policy Manual. The
SOP-supported manual describes QMS policies and activities performed at our
Lansing facility. The Quality Policy Manual aligns with Emergent's strategic
plan, corporate objectives, and cGMP regulations and expectations.
Each component of our QMS complies with applicable ICH and FDA regulatory
standards and requirements applicable for each stage of the product lifecycle.
Emergent's Quality Assurance Department will ensure internal compliance to these
standards as well as compliance of subcontractors performing work on Emergent's
behalf. Our QMS includes all of the following components:
·
management responsibility and review

·
personnel qualification and training

·
document and data control

·
validation

·
equipment and facilities control

·
supplier quality and materials management control

·
production and in-process controls

·
non-conformance handling

·
change control

·
corrective and preventive action

Management Responsibility
The senior leadership team at each site is ultimately responsible for ensuring
an effective QMS is in place, demonstrating strong support of the QMS and
continuous improvement efforts, and ensuring that roles, responsibilities and
authorities are defined, communicated, and implemented at all levels in the
organization.
Personnel Qualification and Training Policy
Emergent will ensure employees involved with vaccine operations have the
necessary education, training, and experience appropriate to their positions.
Current job descriptions and curricula vitae, or similar documentation, are
established and maintained for all personnel responsible for conducting or
overseeing activities.
Training records are maintained for employees, and periodic and systematic
reviews of personnel training records are conducted to ensure that employees are
receiving the training demanded by their job or function.
Management and Data Integrity Policy
Emergent will ensure established SOPs are in place to control all documents and
processes required for phase appropriate compliance activities. The document
management program prevents unapproved revisions to controlled documents that
may in turn affect the safety, quality, identity, potency and purity of the
Anthrax vaccine. Changes to documents are reviewed and approved by designated
individuals and the changes are communicated through training on the revised
procedure. Controlled documents are available to personnel conducting the work.
Data is fully traceable from the controlled record to the raw data and is
maintained and stored in such a way as to remain legible, readily identifiable,
and retrievable. Original records are archived in compliance with document
control and records management procedures.
Supplier Quality and Materials Management Policy
Materials and services shall only be purchased from suppliers that have been
appropriately qualified. A material qualification process is in place to ensure
that materials are fit for their intended use.
Materials are controlled from the time of receipt to maintain complete
identification and traceability at all times in accordance with established SOPs
and compliance regulations.
Emergent will ensure product release does not proceed until all activities have
been completed, documentation is available, and disposition has been authorized
by QA. The materials management program will ensure proper segregation of
materials that are under quarantine, release, and reject.
Quality Agreement Policy
The Emergent QMS extends to the oversight and review of all outsourced
activities. Quality Agreements are implemented to delineate clear
responsibilities between Emergent and the subcontractor to avoid conflicts.
These agreements are reviewed and executed by both parties.
Emergent will maintain Quality Agreements with applicable material and service
suppliers. The Quality Agreement shall define the respective responsibilities
shared by Emergent and, suppliers, as they relate to the manufacturing, testing,
storing, and shipping activities. Quality Agreements will be written to ensure
that affected parties comply with phase appropriate compliance requirements.
Non-Conformance Policy
Emergent will ensure non-conforming events (e.g., deviations, Out of
Specification, or Out of Trend results) are identified and investigated to
correct the issue, protect end users from harm, and eliminate the root cause.
Investigations are thorough in gathering all relevant facts, performing risk
assessments, and determining a root cause whenever possible. The scope of the
investigation is all inclusive of any product or processes that may have been
impacted. Systemic problems are recognized and resolved.
Change Control
Emergent will ensure any changes are documented, controlled and approved to
prevent undesired events that could adversely affect the Safety, Quality,
Identity, Potency, or Purity (SQIPP) of BioThrax, and will collect information
about the actual impact of the change.  Risk assessment is incorporated into the
change control process based on the scope and potential impact of the change.
Facilities and Equipment
Emergent will ensure facilities and equipment are adequately designed,
qualified, and maintained. Emergent will ensure all buildings used in the
manufacturing, testing, storing, or shipping of the cell banks, bulk drug
substance, and final drug product are maintained in a good state of repair,
cleanliness, and sanitary condition. The operational areas and equipment used in
the manufacturing, testing, storing, or shipping of the cell banks, bulk drug
substance, and final drug product must be of appropriate design, adequate size,
and suitably located to facilitate operation for its intended use and for
cleaning and maintenance. Equipment is constructed so that surfaces that contact
components are not reactive, additive, or absorptive to make sure the SQIPP of
BioThrax is not adversely affected.
Calibration and Preventative Maintenance Program Critical and non-critical
equipment and utilities supporting manufacturing, testing, storing or shipping
are included in the calibration and preventative maintenance programs.
Instruments on equipment and utilities are calibrated and the systems themselves
routinely maintained based on established schedules or history of performance.
Out-of-tolerance conditions are documented, reviewed, and their impact on
product and process are assessed. Appropriate corrective action is taken.
Laboratory Control Policy
Emergent will ensure analytical and/or microbial quality control testing is
performed according to established specifications, sampling plans, test
procedures, and laboratory control mechanisms required by the FDA regulations
and guidance documents. Any deviations from the written specifications,
standards, sampling plans, test procedures, or other laboratory control
mechanisms are recorded and investigated.
All raw data generated in the course of testing raw materials, packaging
materials, in process, and/or finished products shall be retained according to
Emergent's corporate records retention schedule. Under no circumstance shall raw
data be discarded, obliterated, or otherwise rendered unreadable or
irretrievable during its established retention period.
Quality Assurance Oversight
Through oversight of the above listed requirements and process controls,
Emergent QA will ensure that the cell banks, bulk drug substance, and final drug
product is produced in compliance with Emergent's appropriate cGMP compliance
requirements.

--------------------------------------------------------------------------------



VI. Project Management & Risk Mitigation Objectives
Earned Value Management (EVM) requirements were removed from the Scope of Work
according to ACMG's response to Emergent's Question 1, received February 1,
2017. As a consequence of this Emergent will not submit an EVM plan.
VII. Conclusion
Emergent is uniquely qualified to supply BioThrax to fulfill the specified
requirement in this Solicitation. Not only do we offer BioThrax, the only
FDA-licensed anthrax vaccine indicated for both pre-exposure and post-exposure
prophylaxis, but we also have more than two decades of experience supplying
BioThrax to multiple governments around the world for their anthrax medical
countermeasure preparedness needs. Emergent has the manufacturing expertise,
plus certified high-capacity cGMP manufacturing operations and all required
support systems in place to confidently supply BioThrax as required under this
Solicitation.
VIII. Appendices
The following Appendices are attached to this proposal:
A. Prescribing Information
B. Proposed Delivery Schedule

--------------------------------------------------------------------------------



(This page intentionally left blank.)

--------------------------------------------------------------------------------



SECTION B
A.
Appendix A – Prescribing Information

(http://www.fda.gov/downloads/BiologicsBloodVaccines/BloodBloodProducts/ApprovedProducts/LicensedProductsBLAs/UCM074923.pdf)
[image00008.jpg]

--------------------------------------------------------------------------------



FULL PRESCRIBING INFORMATION
1 INDICATIONS AND USAGE
BioThrax is a vaccine indicated for the active immunization for the prevention
of disease caused by Bacillus anthracis in persons 18 through 65 years of age.
1.1
BioThrax is approved for pre-exposure prophylaxis of disease in persons whose
occupation or other activities place them at high risk of exposure.

1.2
BioThrax is approved for post-exposure prophylaxis of disease following
suspected or confirmed Bacillus anthracis exposure, when administered in
conjunction with recommended antibacterial drugs.

The efficacy of BioThrax for post-exposure prophylaxis is based solely on
studies in animal models of inhalation anthrax.
2 DOSAGE AND ADMINISTRATION
For intramuscular or subcutaneous injection only.
2.1
Dose

Each dose is 0.5 mL.
Pre-Exposure Prophylaxis:
Schedule
Route of Administration
Dosing Schedule
Primary Series
Intramuscular
0, 1, and 6 months
Booster Series
Intramuscular
6 and 12 months after completion of the primary series and at 12-month intervals
thereafter



In persons who are at risk for hematoma formation following intramuscular
injection, BioThrax may be administered by the subcutaneous route. The
pre-exposure prophylaxis schedule for BioThrax administered subcutaneously is 0,
2, 4 weeks, and 6 months with booster doses at 6 and 12 months after completion
of the primary series and at 12-month intervals thereafter.
The optimal schedule for catch up of missed or delayed booster doses is unknown.
[See Clinical Studies (14)]
Post-Exposure Prophylaxis:
Schedule
Route of Administration
Dosing Schedule
Primary Series
Subcutaneous
0, 2, and 4 weeks post-exposure combined with antimicrobial therapy



2.2
Administration

Shake the vial thoroughly to ensure that the suspension is homogeneous during
withdrawal. Parenteral drug products should be inspected visually for
particulate matter and discoloration prior to administration, whenever solution
and container permit. If either of these conditions exists, do not administer
the vaccine.
Administer pre-exposure prophylaxis vaccinations intramuscularly into the
deltoid muscle. If pre-exposure prophylaxis requires subcutaneous
administration, administer over the deltoid muscle. Administer post-exposure
prophylaxis vaccinations subcutaneously over the deltoid muscle.
Do not mix with any other product in the syringe.
3 DOSAGE FORMS AND STRENGTHS
BioThrax is a suspension for injection (0.5 mL dose) in 5 mL multidose vials.
See Description (11) for the complete listing of ingredients.
4 CONTRAINDICATIONS
Do not administer BioThrax to individuals with a history of anaphylactic or
anaphylactic-like reaction following a previous dose of BioThrax or any
component of the vaccine, including aluminum, benzethonium chloride, and
formaldehyde.  [See Description (11)]
5 WARNINGS AND PRECAUTIONS
5.1
Hypersensitivity Reactions

Acute allergic reactions, including anaphylaxis, have occurred with BioThrax.
Appropriate medical treatment and supervision must be available to manage
possible anaphylactic reactions following administration of the vaccine. [See
Contraindications (4)]
5.2
Latex

The stopper of the vial contains natural rubber latex and may cause allergic
reactions to patients with a possible history of latex sensitivity. [See How
Supplied/Storage and Handling (16)]
5.3
Pregnancy

BioThrax can cause fetal harm when administered to a pregnant woman. If this
drug is used during pregnancy or if the patient becomes pregnant while taking
this drug, the patient should be apprised of the potential hazard to a fetus.
Weigh the potential benefits of vaccination against the potential risk to the
fetus. [See Use in Specific Populations (8.1)]
Pregnant women should not be vaccinated against anthrax unless the potential
benefits of vaccination have been determined to outweigh the potential risk to
the fetus. Results of a large observational study that examined the rate of
birth defects among 37,140 infants born to U.S. military service women who
received anthrax vaccine in pregnancy between 1998 and 2004 showed that birth
defects were slightly more common in first trimester-exposed infants (odds ratio
= 1.18, 95% confidence interval: 0.997, 1.41) when compared with infants of
women vaccinated outside of the first trimester and compared to unvaccinated
women.1 While the increased birth defect rates were not statistically
significant when compared with infants born to women vaccinated outside of
pregnancy, pregnant women should not be vaccinated against anthrax unless the
potential benefits of vaccination have been determined to outweigh the potential
risk to the fetus.
5.4
History of Anthrax Disease

History of anthrax disease may increase the potential for severe local adverse
reactions.
5.5
Altered Immunocompetence

If BioThrax is administered to immunocompromised persons, including those
receiving immunosuppressive therapy, the immune response may be diminished.
5.6
Limitations of Vaccine Effectiveness

Vaccination with BioThrax may not protect all individuals.
6 ADVERSE REACTIONS
The most common (≥10%) local (injection-site) adverse reactions observed in
clinical studies were tenderness, pain, erythema, edema, and arm motion
limitation. The most common (≥5%) systemic adverse reactions were muscle aches,
headache, and fatigue.
6.1
Clinical Trials Experience

Because clinical trials are conducted under widely varying conditions, adverse
reaction rates observed in the clinical trials of a product cannot be directly
compared to rates in the clinical trials of another product and may not reflect
the rates observed in clinical practice.
Pre-Exposure Prophylaxis
In an open-label safety study of 15,907 doses of BioThrax administered by the
subcutaneous route to approximately 7,000 textile employees, laboratory workers
and other at risk individuals, local and systemic reactions were monitored. 
Over the course of the 5-year study the following local adverse reactions were
reported: 24 (0.15% of doses administered) severe local adverse reactions
(defined as edema or induration measuring greater than 120 mm in diameter or
accompanied by marked limitation of arm motion or marked axillary node
tenderness), 150 (0.94% of doses administered) moderate local adverse reactions
(edema or induration greater than 30 mm but less than 120 mm in diameter), and
1,373 (8.63% of doses administered) mild local adverse reactions (erythema only
or induration measuring less than 30 mm in diameter). Four cases of systemic
adverse reactions were reported during the 5-year reporting period (<0.06% of
doses administered). These reactions, which were reported to have been
transient, included fever, chills, nausea, and general body aches.
In a randomized, double-blinded, placebo-controlled, and active-controlled
multi-center clinical study, 1,564 healthy subjects were enrolled. The objective
of this study was to evaluate the effect of (1) changing the route of vaccine
administration from subcutaneous (SC) to intramuscular (IM), and (2) of reducing
the number of doses on the safety and immunogenicity of BioThrax. The dosing
schedules and routes studied are provided in Table 1. [See Clinical Studies
(14)]
Group A (8SC) (N=259) received BioThrax via the SC route of administration at
Weeks 0, 2, 4, and Months 6, 12, 18 followed by 2 annual boosters (original U S.
licensed route/schedule). Group A served as the active control in this study.
Group B (8IM) (N=262) received BioThrax via the IM route of administration at
Weeks 0, 2, 4, and Months 6, 12, 18 followed by 2 annual boosters.
Group C (COM) (N=782) received BioThrax via the IM route of administration at
Weeks 0, 4 (no Week 2 dose), and Month 6 with various schedules thereafter.
(Group C represents data from 3 randomized groups [Groups D, E, and F] combined
for the analysis, through Month 7 because the schedules are identical through
the Month 6 dose.)
Group D (7IM) (N=256) received BioThrax via the IM route of administration at
Weeks 0, 4 (no Week 2 dose), and Months 6, 12, 18 followed by 2 annual boosters.
Group E (5IM) (N=258) received BioThrax via the IM route of administration at
Weeks 0, 4 (no Week 2 dose), and Months 6, 18 followed by 1 booster dose at
Month 42 (2 year interval).
Group F (4IM) (N=268) received BioThrax via the IM route of administration at
Weeks 0, 4 (no Week 2 dose), and Month 6 followed by 1 booster dose at Month 42
(3 year interval).

--------------------------------------------------------------------------------



Table 1: Vaccination Schedules and Routes Evaluated
Group/Route
Weeks
Months
0
2
4
6
12
18
30
42
Group A (8SC)a
V
V
V
V
V
V
V
V
Group B (8IM)
V
V
V
V
V
V
V
V
Group D (7IM)
V
S
V
V
V
V
V
V
Group E (5IM)
V
S
V
V
S
V
S
V
Group F (4IM)
V
S
V
V
S
S
S
V
Placebob
S
S
S
S
S
S
S
S
SC: subcutaneous; IM: intramuscular; V: vaccine; S: Saline
a Active Control
b Subjects randomized to the control group were then re-randomized (1:1) to
receive saline by the IM or SC route. The IM and SC placebo groups are combined
in analyses.



Subjects were instructed to complete a 14-day post-vaccination diary card after
the first 2 doses and a 28 day diary card after the subsequent doses to capture
solicited and unsolicited adverse reactions. Adverse reaction data were also
collected from in-clinic exams, which were performed prior to, and 15 to 60
minutes after each injection, at 1 to 3 days after each injection for the first
two injections, and at 28 days after injections 3 through 8. The mean age,
gender ratio, and race distribution were not significantly different across
treatment groups among the vaccinated cohort (N=1563). The mean age was 39 years
(range 18 to 62 years). Fifty-one percent of participants were female and 49%
were male. Seventy-four percent were white, 21% were black and 5% were
categorized as "other".
Shown in Table 2 are the rates (percentage) of prospectively defined local and
systemic solicited adverse reactions observed in the in-clinic exams for doses
1-4 as well as the rates (percentage) of local and systemic solicited adverse
reactions observed in the in-clinic exams for doses 5-8.
Analysis of injection site (local) adverse reactions by study group was
performed after each dose. It was observed that groups receiving BioThrax by the
IM route had a statistically significant lower incidence (p ≤ 0.05) of any (one
or more) local adverse reactions compared to the BioThrax SC route, by dose in
the in-clinic data set, in 23 out of 24 analyses. (This excludes doses where IM
groups received a placebo.) Individual injection site adverse reactions
occurring at statistically significantly lower frequencies (p ≤ 0.05) in
participants given BioThrax by the IM route included warmth (in all analyses),
tenderness (in 19 out of 24 analyses), itching (in 22 out of 24 analyses),
erythema (in all analyses), induration (in all analyses), edema (in 20 out of 24
analyses), and nodule (in all analyses). However, by dose, the incidences of arm
motion limitation were comparable or higher in each BioThrax IM group compared
to the 8SC group, with statistically significantly higher incidences (p ≤ 0.05)
observed in 10 out of 24 analyses. The incidence of any moderate or severe local
adverse reactions was lower in BioThrax IM groups, compared to the 8SC group
after each dose. Route of administration did not affect the occurrence of
systemic adverse reactions, with the exception of muscle ache (increased
incidence in the BioThrax IM groups after most doses). There was no pattern for
differences in the incidence of any moderate or severe systemic adverse
reactions for BioThrax IM groups compared to the 8SC group after each dose. The
proportion of participants with severe local or systemic adverse reactions
reported by adverse reaction category after each dose was very low (generally
<1%).
Overall, women had a higher incidence of any local adverse reaction than did
men, by dose, within BioThrax groups, regardless of the route of administration.
Overall, women also had a higher incidence of any systemic adverse reaction than
men, within BioThrax groups, regardless of the route of administration. A brief
pain or burning sensation, felt immediately after vaccine injection, and
distinct from injection site pain, was reported by 45 - 97% of all study
participants receiving BioThrax. Reporting frequency and event intensity varied
with route of administration and vaccine dose. Up to 11% of subjects rated the
brief pain or burning they experienced immediately after vaccine injection as 8
out of 10 or greater. Female participants generally experienced a higher pain
scale rating than male participants.
Eight serious adverse events (SAEs) were reported with 6 subjects and determined
to be possibly related to the administration of BioThrax: (1) a case of
generalized allergic reaction, (2) a case of ANA positive autoimmune disorder
manifesting as a moderate bilateral arthralgia of the metacarpophalangeal (MCP)
joints, (3) a right shoulder supraspinatus tendon tear, (4) a case of bilateral
pseudotumor cerebri with bilateral disc edema, (5) a case of generalized seizure
and hospitalization for evaluation of hydrocephalus and endoscopic fluid
ventriculostomy, (6) a case of bilateral ductal carcinoma of the breast. No SAEs
were determined by the investigator to be probably or definitely related to
administration of BioThrax. The percent of serious adverse events was similar
between the BioThrax combined groups (193/1303 or 15%) and the placebo group
(38/260 or 15%).
Fifty-one pregnancies were reported in this study, 33 of which occurred in women
who received BioThrax as their last dose prior to conception and 18 in women who
received placebo as their last dose prior to conception. Pregnancy outcomes
where BioThrax was given within 30 days prior to conception (n=5) were 3
full-term live births (including 1 healthy term infant with a mild right clubbed
foot abnormality), 1 spontaneous abortion, and 1 first trimester intra-utero
fetal death. Pregnancy outcomes in the placebo group (n=5) were 4 full-term live
births (including one with bilateral congenital hip dysplasia) and 1 elective
abortion.

--------------------------------------------------------------------------------





[image00009.jpg]

--------------------------------------------------------------------------------



Solicited and unsolicited adverse reactions observed from Day 0 through month 43
at a higher frequency (by at least 5%) in the BioThrax groups (IM and SC) as
compared to the placebo (P) group were: headache (70.4% IM, 78.4% SC, 68.1% P);
myalgia (72% IM, 76.1% SC, 50% P); and fatigue (70.1% IM, 76.8% SC, 60.8% P).
Post-Exposure Prophylaxis
A phase 3, open-label, uncontrolled, multi-center study evaluated the three-dose
post-exposure prophylaxis BioThrax schedule (Week 0, 2 and 4) in 200 healthy
adult subjects. The most common solicited adverse reactions reported 7 days
after each vaccination comprised local reactions, including symptoms of lump,
tenderness, and erythema. The most common solicited systemic reactions comprised
fatigue, headache, and myalgia. Of the subjects that reported local and systemic
solicited reactions, ≥ 98% required minimal or no treatment and resulted in
little to no interference with subjects' daily activity. The most common (>
2.0%) unsolicited related adverse reactions reported following at least one dose
up to 100 days after the third dose were: headache (4.0%), fatigue (3.5%), skin
hyperpigmentation (3.5%), decreased joint range of motion (2.5%), myalgia
(2.5%). No deaths were reported and neither of the two SAEs reported were
considered to be related to vaccination. There were no pregnancies reported or
subject withdrawals from the study due to adverse events.
6.2
Postmarketing Experience

The following adverse events have been reported spontaneously. Since these
events are reported voluntarily from a population of uncertain size, it is not
always possible to reliably estimate their frequency or establish a causal
relationship to drug exposure. The reports included below are listed due to one
or more of the following factors: (1) seriousness of the event, (2) number of
reports, or (3) strength of causal relationship to the drug.
·
Blood and lymphatic system disorders

Lymphadenopathy
·
Gastrointestinal Disorders

Nausea
·
Immune system disorders

Allergic reactions (including anaphylaxis, angioedema, rash, urticaria,
pruritus, erythema multiforme, anaphylactoid reaction, and Stevens Johnson
syndrome)
·
Nervous system disorders

Paresthesia syncope, dizziness, tremor, ulnar nerve neuropathy
·
Musculoskeletal, connective tissue, and bone disorders

Arthralgia, arthropathy, myalgia, rhabdomyolysis, alopecia
·
General disorders and administration site conditions

Malaise, pain, cellulitis, flu-like symptoms
·
Psychiatric disorders

Insomnia
·
Skin and Subcutaneous disorders

Pruritis, rash, urticaria
·
Vascular disorders

Flushing
Infrequent reports were also received of multisystem disorders defined as
chronic symptoms involving at least two of the following three categories:
fatigue, mood-cognition, and musculoskeletal system.
7 DRUG INTERACTIONS
7.1
Ciprofloxacin

Co-administration of 0.5 mL BioThrax SC with oral ciprofloxacin in human
subjects did not alter the pharmacokinetics of ciprofloxacin or the
immunogenicity of BioThrax as measured by the anthrax lethal toxin
neutralization assay. [See Clinical Studies (14-3)]
7.2
Concomitant Administration with Other Vaccines

The safety and efficacy of concomitant administration of BioThrax with other
licensed vaccines has not been evaluated.
BioThrax should not be mixed with any other vaccine in the same syringe or vial.
If BioThrax is to be given at the same time as another injectable vaccine(s),
the vaccine(s) should be administered at different injection sites.
7.3
Immunosuppressive Therapies

Immunosuppressive therapies, including chemotherapy, corticosteroids (used in
high-doses longer than 2 weeks), and radiation therapy may reduce the response
of BioThrax.
8 USE IN SPECIFIC POPULATIONS
8.1
Pregnancy

Pregnancy Category D. [See Warnings and Precautions (5.3)]
Healthcare practitioners are encouraged to register women who receive BioThrax
during pregnancy in Emergent's vaccination pregnancy registry by calling
1-619-553-9255.
Male Fertility: A retrospective study was performed at an in-vitro fertilization
clinic to evaluate whether BioThrax may impact reproductive function in men..
This study compared semen parameters, embryo quality, and pregnancy outcomes in
254 male clients who stated that they had received BioThrax, with those of 791
male clients who did not.2 Prior receipt of BioThrax did not influence semen
parameters (including concentration, motility, and morphology), fertilization
rate, embryo quality or clinical pregnancy rates.
8.3 Nursing Mothers
It is not known whether BioThrax is excreted in human milk. Because many drugs
are excreted in human milk, caution should be exercised when BioThrax is
administered to a nursing woman.
8.4 Pediatric Use
Safety and effectiveness in pediatric patients have not been established for
BioThrax.
8.5 Geriatric Use
BioThrax has not been approved for use in patients greater than 65 years of age.
11 DESCRIPTION
BioThrax® (Anthrax Vaccine Adsorbed) is a sterile, milky-white suspension for
intramuscular or subcutaneous injections made from cell-free filtrates of
microaerophilic cultures of an avirulent, nonencapsulated strain of Bacillus
anthracis. The production cultures are grown in a chemically defined
protein-free medium consisting of a mixture of amino acids, vitamins, inorganic
salts, and sugars. The final product, prepared from the sterile filtrate culture
fluid contains proteins, including the 83kDa protective antigen (PA) protein,
released during the growth period and contains no dead or live bacteria. The
final product is formulated to contain 1.2 mg/mL aluminum, added as aluminum
hydroxide in 0.85% sodium chloride. The final product is formulated to contain
25 mcg/mL benzethonium chloride and 100 mcg/mL formaldehyde, added as
preservatives.
12 CLINICAL PHARMACOLOGY
12.1 Mechanism of Action
Anthrax is a zoonotic disease caused by the Gram-positive spore-forming
bacterium Bacillus anthracis. BioThrax induces antibodies raised against PA that
may contribute to protection by neutralizing the activities of the cytotoxic
lethal toxin and edema toxin of Bacillus anthracis.3 Bacillus anthracis proteins
other than PA may be present in BioThrax, but their contribution to protection
has not been determined.
13 NONCLINICAL TOXICOLOGY
The effect of BioThrax on embryo-fetal and pre-weaning development was evaluated
in a developmental toxicity study using pregnant rabbits. One group of rabbits
was administered BioThrax twice prior to gestation and during the period of
organogenesis (gestation day 7). A second group of rabbits was administered
BioThrax twice prior to gestation and on gestation day 17. BioThrax was
administered at 0.5 ml/rabbit/occasion, by intramuscular injection. No adverse
effects on mating, fertility, pregnancy, parturition, lactation, embryo-fetal or
pre-weaning development were observed. There were no vaccine-related fetal
malformations or other evidence of teratogenesis noted in this study.
13.2 Animal Pharmacology
Since it is not feasible or ethical to conduct controlled clinical trials with
anthrax, the efficacy of BioThrax in a post-exposure setting is based on studies
in animals. Pre-exposure prophylaxis animal models were used to derive
protective antibody thresholds to bridge animal efficacy and human
immunogenicity data and predict efficacy in humans.
Pivotal efficacy animal studies were conducted in rabbits and nonhuman primates
(NHPs). Animals received two IM vaccinations four weeks apart with serial
dilutions of BioThrax and were subjected to lethal challenge on study day 70
with aerosolized B. anthracis spores at a target dose exceeding the 50% lethal
dose by 200-fold. Serum samples were collected at various time points prior to
challenge for immune response analysis via anthrax lethal toxin neutralizing
antibody (TNA) assay. The relationship between pre-challenge serum TNA levels
and survival was evaluated. Logistic regression analysis demonstrated that a 70%
probability of survival was associated with a TNA NF50 (50% neutralization
factor) level of 0.56 in rabbits and 0.29 in NHPs.
The ability of BioThrax to increase survival after the cessation of the
post-exposure antimicrobial treatment, as compared with antimicrobial treatment
alone, was investigated in two post-exposure animal model studies. In these
studies, rabbits were challenged via inhalation with aerosolized B. anthracis
spores and subsequently treated with levofloxacin administered via oral gavage
once daily for 7 days starting at 6-12 hours post-exposure, with or without two
intramuscular injections of BioThrax one week apart. Survival among animals that
received both antimicrobial treatment and vaccination was between 70 – 100% and
increased in a vaccine dose-dependent manner. In contrast, only 44% and 23%
survival was observed among animals that received antimicrobial treatment only
in the first and the second study, respectively (p < 0.0006 and p < 0.004,
respectively). [See Clinical Studies (14.2)]
14 CLINICAL STUDIES
14.1 Pre-Exposure Prophylaxis
A controlled field study using an earlier version of a protective antigen-based
anthrax vaccine developed in the 1950's and supplied by G. G. Wright and
associates of the U.S. Army Chemical Corps, Fort Detrick, Frederick, MD, that
consisted of an aluminum potassium sulfate-precipitated cell-free filtrate from
an aerobic culture, was conducted from 1955-1959.4 This study included 1,249
workers [379 received anthrax vaccine, 414 received placebo, 116 received
incomplete inoculations (with either vaccine or placebo) and 340 were in the
observational group (no treatment)] in four mills in the northeastern United
States that processed imported animal hides. The anthrax vaccine was
administered subcutaneously at 0, 2, 4 weeks, 6, 12, 18 months. Prior to
vaccination, the yearly average number of human anthrax cases (both cutaneous
and inhalational) was 1.2 cases per 100 employees in these mills. During the
trial, 26 cases of anthrax were reported across the four mills – 5 inhalation
and 21 cutaneous. Of the five inhalation cases (four of which were fatal), two
received placebo and three were in the observational group. Of the 21 cutaneous
cases, 15 received placebo, three were in the observational group, and three
received anthrax vaccine. Of those three cases in the vaccine group, one case
occurred just prior to administration of the scheduled third dose, one case
occurred 13 months after an individual received the third of the scheduled 6
doses (but no subsequent doses), and one case occurred prior to receiving the
scheduled fourth dose of vaccine. The calculated efficacy of the vaccine to
prevent all types of anthrax disease, regardless of the route of exposure or
clinical manifestations, was 92.5% (lower 95% Confidence Interval (CI) = 65%).
Between 1962 and 1974, the Centers for Disease Control and Prevention (CDC)
collected surveillance data on the occurrence of anthrax disease in mill workers
or those living near mills in the United States.5, 6 In that time period,
individuals received either BioThrax or the earlier protective antigen-based
anthrax vaccine used in the field trial described above. Of the 27 reported
cases of anthrax, 24 cases occurred in unvaccinated individuals. In vaccinated
individuals one case occurred after the person had been given one dose of
anthrax vaccine and two cases occurred after individuals had been given two
doses of anthrax vaccine. No documented cases of anthrax were reported for
individuals who had received at least three doses of the originally licensed
six-dose series of anthrax vaccine.
Between 2002 and 2007, a prospective double-blinded, randomized,
placebo-controlled and active-controlled study was conducted to evaluate the
impact on safety and immunogenicity on changing the administration route from SC
to IM, and reducing the number of doses. This study enrolled 1,564 healthy
civilian men and women between the ages of 18 and 61. A total of 1,563 subjects
received at least one dose (one subject withdrew consent prior to the first
injection). Subjects were randomized to one of six groups. See Table 1.
Using an Enzyme-Linked Immunosorbent Assay (ELISA), Immunoglobulin G (IgG)
antibodies directed against anthrax protective antigen (PA) were measured at the
Week 8 and Months 7, 13, 19, 31, and 43 time points. The three primary
immunogenicity endpoints were: (1) Geometric Mean Concentration (GMC) (mcg/mL),
(2) Geometric Mean Titer (GMT) and (3) percentage with 4-fold rise in anti-PA
antibody titer from baseline.
The criteria for non-inferiority of comparisons based on ratios of GMCs and GMTs
and differences in the rates of 4-fold rise in antibody titer were defined as
follows:
Mean antibody concentration ratio: non-inferiority was achieved when the upper
bound of the 95% confidence limit was < 1.5
Mean antibody titer ratio: non-inferiority was achieved when the upper bound of
the 95% confidence limit was < 1.5
4-fold rise in antibody titer: non-inferiority was achieved when the upper bound
of the 95% confidence limit was < 0.10
To compare the originally licensed 6-dose SC schedule (0, 2, 4 weeks and 6, 12,
and 18 months) versus a 3-dose IM primary series (at 0, 1, and 6 months)
non-inferiority analyses were performed for all three primary immunogenicity
endpoints. This evaluation compared the immune response at Month 7 for Group C
(COM, where COM is Combined, as described in 6.1) to Month 19 for Group A
(TRT-8SC, where TRT is Treatment) and Group B (TRT-8IM). Non-inferiority was
demonstrated for all analyses (See Table 3). These results support a 3 dose
primary series of BioThrax administered IM at 0, 1 and 6 months, followed by
booster doses at 12 and 18 months and at 1-year intervals thereafter to maintain
protective immunity.
The Month 7 antibody levels of Group A (TRT-8SC) were non-inferior to Month 13
and 19 antibody levels after a 0, 2, 4 week and 6 month primary SC series
followed by SC booster injections at 12 and 18 months (see Table 3). These
results support a 4 dose SC primary series of BioThrax administered at weeks 0,
2, 4, and at 6 months followed by booster doses at 12 and 18 months after
initiation of the series, and at 1-year intervals thereafter to maintain
protective immunity.
Catch-Up Administration for Delayed or Missed Doses
In subjects who did not receive booster doses at 12, 18, and 30 months, PA
antibody levels decline over time following the third dose of BioThrax
administered intramuscularly at 6 months. (Group F; 4IM; 0, 1, 6, and 42
months). In the absence of booster doses it is not known whether these
individuals are adequately protected between 12 months and receipt of a booster
dose at 42 months. One month following a dose of BioThrax at 42 months the
immune response for Group F met the criteria for non-inferiority relative to
Group A (8SC) for all three primary immunogenicity endpoints (see Table 3). The
optimal schedule for further intramuscular booster doses among persons
administered a single booster dose at 42 months following completion of a
three-dose primary series at 0, 1, and 6 months is not known.

--------------------------------------------------------------------------------





[image5.jpg]

--------------------------------------------------------------------------------

14.2 Post-Exposure Prophylaxis
Based on the rabbit model-derived TNA threshold [See Nonclinical Toxicology
(13.2)], a pivotal clinical study was conducted to evaluate the immunogenicity
and safety of a post-exposure SC administration schedule of BioThrax in healthy
adults following 3 doses at 0, 2, and 4 weeks. Two hundred subjects were
enrolled and followed for 128 days. The primary objective was to assess
immunogenicity using TNA following the completion of three SC doses of BioThrax.
The primary immunogenicity endpoint was the proportion of subjects achieving a
threshold TNA NF50 value ≥0.56 at Day 63, 5 weeks after the third vaccination.
Success was concluded if the lower bound of the 2-sided 95% CI of the proportion
of human subjects achieving the TNA NF50 threshold was ≥ 40%.
Overall, 71.2% of subjects achieved an NF50 value ≥0.56 on Day 63 in the pivotal
study. The lower bound of the 95% CI was 94.1%. (See Table 4.)
In a separate analysis of the pivotal clinical study using the threshold
associated with a 70% probability of survival in NHPs, 93.5% of subjects
achieved an NF50 value ≥0.29 on Day 63 (Table 4). The lower bound of the 95% CI
was 88.9% (Table 4). The bridging of human immunogenicity data to the NHP study
was supportive of the primary analysis comparing human threshold data with
rabbit survival. [See Nonclinical Toxicology (13.2)]
Table 4:  Proportion of Subjects Achieving TNA NF50 Thresholda in the Pivotal
Clinical Study
(PP Populationb)
Animal Model
Time Point Human/Animal
n
Human GMT TNA
NF50
(SD)
Animal TNA NF50
Threshold
Number of Subjects Meeting Threshold
Proportion of Subjects
Meeting Threshold (%)d
Point
Est.
(%)
95% CI (%)
Lower Bound
Upper Bound
Rabbite
Day 63/Day 69
184
0.86
(2.09)
0.56
131
71.2
64.1
77.6
Non-human Primatef
Day 63/Day 70
184
0.86
(2.09)
0.29
172
93.5
88.9
96.6
CI = confidence interval; NF50 = 50% neutralization factor; PP = per protocol;
SD = standard deviation; TNA = toxin neutralizing antibody.
Note: sample size (N) and denominators used for percentages are based on the
number of subjects meeting the PP criteria at specified day(s).
a TNA NF50 threshold is defined as the TNA NF50 value associated with 70%
survival in the animal challenge studies.
b Human data are from the pivotal clinical study (NCT01491607).
c A logistic regression model with log10-transformed TNA NF50 values as the
predictor and survival as the response is used to derive the TNA NF50 threshold
associated with 70% probability of survival in rabbis and non-human primates,
respectively.
d 95% CI is calculated with the exact (Clopper-Pearson) method.
e The proportion of subjects achieving a TNA NF50 response at Day 63 that met or
exceeded the TNA NF50 threshold in the rabbit model at Day 69 comprised the
primary immunogenicity endpoint.
f Comparison of the human TNA NF50 response at Day 63 with the NHP TNA NF50
threshold at Day 70 was defined as an immunogenicity endpoint and was supportive
of the bridging of human immunogenicity data to rabbit survival.




14.3
Non-Interference of Post-Exposure Prophylaxis Vaccination and Antimicrobials
When Used Concurrently

An open-label study was conducted to evaluate the potential impact 0.5mL
BioThrax administered SC at 0, 2 and 4 weeks had on the pharmacokinetics of
ciprofloxacin in healthy adult male and female subjects (N=154).  It also
evaluated the potential impact of ciprofloxacin on immunogenicity of BioThrax
two weeks following the last BioThrax dose.
Co-administration of 0.5 mL BioThrax SC with oral ciprofloxacin in human
subjects did not alter the pharmacokinetics of ciprofloxacin or the
immunogenicity of BioThrax as measured by the anthrax lethal toxin
neutralization assay.
15 REFERENCES

1.
Ryan MA, Smith TC, Sevick CJ, Honner WK, Loach RA, Moore CA, Erickson JD. 2008.
Birth defects among infants born to women who received anthrax vaccine in
pregnancy. Am J Epidemiol, 168:434-442.

2.
Catherino WH, Levi A, Kao TC, Leondires MP, McKeeby J, Segars JH. 2005. The
anthrax vaccine does not affect semen parameters, embryo quality, or pregnancy
outcome in couples with a vaccinated male military service member. Fertility and
Sterility, 83:480-483

3.
Brachman P, Friedlander A, Grabenstein J. 2008. Anthrax Vaccine. In: Vaccines,
Fifth Edition, Plotkin, S.A.: Orenstein W.A. and Offit P.A. (eds.), 111-126

4.
Brachman, PS, Gold H, Plotkin SA, Fekety FR, Werrin M, Ingraham NR. 1962. Field
evaluation of a human anthrax vaccine. Amer. J. Public Health, 52:632-645.

5.
Food and Drug Administration, 2005, Biological Products; Bacterial Vaccines and
Toxoids; Implementation of Efficacy Review; Anthrax Vaccine Adsorbed; Final
Order. FDA Federal Register 2005; 70(242): 75180-75198.

6.
Food and Drug Administration. Biological Products; Bacterial vaccines and
toxoids; Implementation of efficacy review. Federal Register (December 13,
1985), 50(240):51002-51117.

16 HOW SUPPLIED/STORAGE AND HANDLING
BioThrax is supplied in 5 mL multidose vials containing ten 0.5 mL doses.
NDC 64678-211-05 (vial), 64678-211-01 (carton)
Store at 2 °C to 8 °C (36 °F to 46 °F). Do not freeze. Do not use BioThrax after
the expiration date printed on the label.
The stopper of the vial contains natural rubber latex and may cause allergic
reactions in latex sensitive individuals.
17 PATIENT COUNSELING INFORMATION
See FDA-approved patient labeling (Patient Information).
Advise women of the potential risk to the fetus. Encourage women who are exposed
to BioThrax during pregnancy to inform their healthcare provider and enroll in
the BioThrax (Anthrax) Vaccine in Pregnancy Registry (Phone: 1-619-553-9255).
[See Warnings and Precautions (5.3) and Use in Specific Populations (8.1)]
Inform patients of the benefits and risks of immunization with BioThrax.
Instruct patients to report any serious adverse reaction to their health care
provider.


Manufactured by:
Emergent BioDefense Operations Lansing LLC
Lansing, MI 48906
US License No. 1755
BioThrax® is a registered trademark of Emergent BioDefense Operations Lansing
LLC



--------------------------------------------------------------------------------



Information for Patients
BioThrax® (Anthrax Vaccine Adsorbed)
Please read this Patient Information summary carefully before you get this shot.
This summary does not take the place of talking with your healthcare provider
about BioThrax. If you have questions or would like more information, please
talk with your healthcare provider.
What is BioThrax?
·
BioThrax is a vaccine licensed by the FDA to protect against anthrax disease in
persons 18 through 65 years of age:

o
It can be used before exposure to anthrax to protect people at high risk of
getting the disease.

o
It can be used after exposure to anthrax, along with antibiotics, to protect
people from getting the disease.

·
BioThrax may not protect all people who get the vaccine.

·
How well BioThrax works when given after exposure to anthrax has been studied
only in animals. It has not been studied in humans because there are not enough
people who get the disease naturally, and it is not ethical to expose people to
anthrax on purpose to find out how well BioThrax works.

·
The safety of BioThrax was studied in healthy adults.

What is BioThrax?
You should not get BioThrax if you have a history of severe allergic reaction to
any ingredient of the vaccine, including aluminum hydroxide, benzethonium
chloride, and formaldehyde or had a serious reaction after getting BioThrax
previously.
What should I tell my healthcare provider before getting BioThrax?
·
If you may be pregnant, plan to get pregnant soon, or are nursing a baby.

·
About medicines that you take, including over-the-counter medicines and
supplements.

·
About immune problems you have, including steroid treatments and cancer
treatments.

·
About blood clotting problems or if you have "blood thinners."

·
If you are allergic to latex.

What if I discover I was pregnant at the time I got BioThrax?
·
Inform your healthcare provider

·
You can enroll in the BioThrax (Anthrax) Vaccine in Pregnancy Registry (Phone:
1-619-553-9255), if eligible

How is BioThrax given?
BioThrax is given as a shot in your arm.
After getting the first shot, you should come back for the next shots on the
schedule given to you by your health care provider. It is important that you get
all your shots to get the best protection.
If you get BioThrax because you may have been exposed to anthrax, it is
important that you also take antibiotics for 60 days.
What are the possible or reasonably likely side effects of BioThrax?
The most common side effects of BioThrax are:
·
Pain, tenderness, redness, bruising, or problems moving the arm in which you got
the shot

·
Muscle aches

·
Headaches

·
Fatigue

·
Fainting

Tell your healthcare provider about any side effects that concern you. Your
healthcare provider can give you a complete list of side effects available to
healthcare professionals.
You may report side effects to FDA by calling 1-800-822-7967 or to the website
www.vaers.hhs.gov. You may also report side effects directly to Emergent
BioSolutions at 1-877-246-8472 or at productsafety@ebsi.com.
What are the ingredients in BioThrax?
BioThrax does not contain live bacteria. BioThrax contains non-infectious
proteins, aluminum hydroxide, benzothonium chloride and formaldehyde (as
preservatives).
The vial stopper contains natural rubber latex.
Manufactured by Emergent BioDefense Operations Lansing LLC
Lansing, MI 48906, US
License No. 1755



--------------------------------------------------------------------------------

B.
Appendix B – Proposed Delivery Schedule

Lot
CLIN
Delivery #
Shipment Date
Delivery Date
Expiry Date*
Remaining Expiry (Months)*
Expected Doses
Cum Expected Doses
[**]
[**]
[**]
[**]
     
[**]
[**]
[**]
[**]
[**]
[**]
     
[**]
[**]
[**]
[**]
[**]
[**]
     
[**]
[**]
[**]
[**]
[**]
[**]
     
[**]
[**]
[**]
[**]
[**]
[**]
     
[**]
[**]
[**]
[**]
[**]
[**]
     
[**]
[**]
[**]
[**]
[**]
[**]
     
[**]
[**]
[**]
[**]
[**]
[**]
     
[**]
[**]
[**]
[**]
[**]
[**]
     
[**]
[**]
[**]
[**]
[**]
[**]
     
[**]
[**]
[**]
[**]
[**]
[**]
     
[**]
[**]
[**]
[**]
[**]
[**]
     
[**]
[**]
[**]
[**]
[**]
[**]
     
[**]
[**]
[**]
[**]
[**]
[**]
     
[**]
[**]
[**]
[**]
[**]
[**]
     
[**]
[**]
[**]
[**]
[**]
[**]
     
[**]
[**]
[**]
[**]
[**]
[**]
     
[**]
[**]
[**]
[**]
[**]
[**]
     
[**]
[**]
[**]
[**]
[**]
[**]
     
[**]
[**]
[**]
[**]
[**]
[**]
     
[**]
[**]

Notes:
·
Delivery Date is dependent upon delivery destination provided by Government at
least [**] business days prior to Shipment Date

·
For planning purposes, typical transit time between Shipment Date and Delivery
Date is [**] days

·
Actual delivery dates and quantities subject to available FDA-released lots of
BioThrax on hand for shipment

--------------------------------------------------------------------------------

ATTACHMENT #3
INVOICE/FINANCING REQUEST INSTRUCTIONS FOR FIXED PRICE TYPE
CONTRACTS
General The Offeror shall submit vouchers or invoices as prescribed herein.
Format Standard Form l034, Public Voucher for Purchases and Services Other Than
Personal, and Standard Form l035, Public Voucher for Purchases and Services
Other than Personal--Continuation Sheet, and the payee's letterhead or
self-designed form should be used to submit claims for reimbursement.
Number of Copies:  As indicated in the contract.
Frequency Invoices submitted in accordance with the Payment Clause shall be
submitted monthly upon delivery of goods or services unless otherwise authorized
by the Contracting Officer.
Preparation and Itemization of the Invoice The invoice shall be prepared as
follows:
(a) Designated Billing Office and address:
HHS/ASPR/BARDA
330 Independence Ave, Room G640
Washington DC 20201
ATTN: Contracting Officer
(b) Invoice Number
(c) Date of Invoice
(d) Contract number and date
(e) Payee's name and address. Show the Offeror's name (as it appears in the
contract), correct address, and the title and phone number of the responsible
official to whom payment is to be sent. When an approved assignment has been
made by the Offeror, or a different payee has been designated, then insert the
name and address of the payee instead of the Offeror.
(f) Description of goods or services, quantity, unit price, (where appropriate),
and total amount.
(g) Charges for freight or express shipments other than F.O.B. destination. (If
shipped by freight or express and charges are more than $25, attach prepaid
bill.)
(h) Equipment - If there is a contract clause authorizing the purchase of any
item of equipment, the final invoice must contain a statement indicating that no
item of equipment was purchased or include a completed form HHS-565, Report of
Capitalized Nonexpendable Equipment.
Currency: Where payments are made in a currency other than United States
dollars, billings on the contract shall be expressed, and payment by the United
States Government shall be made, in that other currency at amounts coincident
with actual costs incurred. Currency fluctuations may not be a basis of gain or
loss to the Offeror. Notwithstanding the above, the total of all invoices paid
under this contract may not exceed the United States dollars authorized.

--------------------------------------------------------------------------------



ATTACHMENT #4
SAMPLE INVOICE FORM
Company Name
 
Designated Billing Office Name and Address:
DHHS/OS/ASPR/AMCG
Attn: Contracting Officer
330 Independence Avenue., S.W.
Room G640
Washington, D.C. 20201
Contractor's Address and Contact Information:
Invoice/Finance Number:
   
Date Invoice Prepared:
   
Contract No.
Effective Date:
   
Total Estimated Cost of Order:
     
Office of Acquisitions:
Contracting Officer (insert name here)
Office of Acquisitions Management, Contracts, and
Grants (AMCG)
Central Point of Distribution:
 
POC: Name of accountant or COO or signatory authority for invoice
Title:
Phone:
E‐Mail:
TIN:
DUNS #:

This invoice represents reimbursable costs for the period from
Amount Billed
 
Expenditure Category
Current
Cumulative
Contract Value
Direct Costs:
       
Direct Labor
       
Fringe Benefits 0.00%
       
Total Labor Costs:
                  
Overhead 0.00%
                  
Travel
       
Subcontracts
       
Consultant Fees
       
Materials and Supplies
       
Other
       
Total Direct Costs
                  
G&A Rate 0.00%
                  
Subtotal:
                  
Fixed Fee 0.0%
                  
Total Amount Claimed
                  
Adjustments
                  
Grand Total
$ ‐
    

I certify that all payments requested are for appropriate purposes and in
accordance with the contract.


Name/signature of signatory authority for invoicing

--------------------------------------------------------------------------------

D. Attachment D- Disclosure of Lobbying Activities
[image6.jpg]

--------------------------------------------------------------------------------



G. Attachment G – ACH Vendor / Miscellaneous Payment Enrollment Form
ACH VENDOR / MISCELLANEOUS PAYMENT ENROLLMENT FORM
Payment Information Form
The information requested on this form concerns your financial institution, your
account at that institution, and personal information which needs to verified
and completed.
Privacy Act Statement
The following information is provided to comply with the Privacy Act of 1974
(P.L. 93-579). All information collected on this form is required under the
provisions of 31 USC 3322 and 31 CFR 210.  This information will be used by the
Treasury Department to transmit payment data, by electronic means to your
financial institution.  Failure to provide the requested information may delay
or prevent the receipt of payments through the Automated Clearing House Payment
System
Check one of the following:

   
X
     
Federal Employee:
Contractor:
Vendor:



Name:
Emergent BioSolutions, Inc.
 
 
Business
Address:
 
400 Professional Drive, Suite 400
 
   
 
Gaithersburg, MD 20879
 
 
Remit To
   
(If same as above, leave blank. Must match address on invoice for internal
control purposes.)
Address:
         



Taxpayer Identification # (TIN): 14-1902018
(If you are an individual, this may be your Social Security number)
1. Payee's Telephone Number: (240) 631-3200
The following information must be completed by your financial institution
representative:

2.
Name of Financial Institution:

[**]

3.
Address of Financial Institution:

[**]
4. Financial Institution's 9-digit ABA Routing Number for
Transfer of Funds:  [**]

5.
Depositor Account Title:  Emergent BioSolutions, Inc.

6. Depositor Account Number:
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
       




 
X
     
7. Type of Account
Checking
Savings




8.
Signature and Title of Authorized Official of Financial Institution:

Please refer to attached letter from our bank.
Telephone Number: (____) ________________ Date: ______________
************The following must be signed by the payee************
 
I have verified the information on this form.
 
 
   
Signature
 
Date
 






--------------------------------------------------------------------------------

E. Attachment E – Small Business Subcontracting Plan
OFFICE OF SMALL AND DISADVANTAGED BUSINESS UTILIZATION
SMALL BUSINESS SUBCONTRACTING PLAN
The following outline meets the minimum requirements of section 8(d) of the
Small Business Act, as amended, and implemented by the Federal Acquisition
Regulations (FAR) Subpart 19.7. The U.S. Department of Health and Human Services
(HHS), Office of Small and Disadvantaged Business Utilization (OSDBU) recommend
offerors use the following format to submit proposed Individual Subcontracting
Plans, including modifications. It is not intended to replace any existing
Corporate/Commercial Plan that is more extensive. A subcontracting Plan is
required if the estimated cost of the contract may exceed $650,000 ($1,500,000
for construction) Small businesses are excluded. Questions should be forwarded
to the Contracting Officer or Operating Division (OPDIV) Small Business
Specialist.
Operating Division (OPDIV):  
SOLICITATION OR CONTRACT NUMBER: 17-100-SOL-00010 
DATE OF PLAN: February 1, 2017 
CONTRACTOR:  Emergent Biodefense Operations Lansing LLC 
ADDRESS:  3500 N. Martin Luther King Jr. Blvd 
STATE/ZIP CODE Lansing, Michigan 48906 
DUNN & BRADSTREET NUMBER: [**] 
ITEM/SERVICE (Description):  Manufacturing and Delivery of BioThrax® to SNS 









--------------------------------------------------------------------------------



NEW/INITIAL CONTRACT
PERIOD OF CONTRACT PERFORMANCE: 04/01/2017 – 03/31/2019
Base (plus options) $99,941,720 Performance Period: 04/01/17 – 03/31/19
$99,941,720 Total Contract Cost
CONTRACT MODIFICATION (if applicable)
NEW PERIOD OF CONTRACT PERFORMANCE (MM/DD/YYYY –
MM/DD/YYYY): ______N/A_______
Original/Base $______N/A________________________ Performance Period/Quantity
______
Modification $______N/A________________________ Performance Period/Quantity
______
Task Order $______N/A________________________ Performance Period/Quantity ______
$______N/A________________________ Modified Total Contract Cost
Failure to include the essential information of FAR Subpart 19.7 may be cause
for either a delay in acceptance or the rejection of a bid or offer when a
subcontracting plan is required. "SUBCONTRACT," as used in this clause, means
any agreement (other than one involving an employer-employee relationship)
entered into by a Federal Government prime contractor or subcontractor
requesting supplies or services required for performance of the contract or
subcontract.
If assistance is needed to locate small business sources, contact the Small
Business Specialist (SBS) supporting the OPDIV. SBS contact information is
located on the OSDBU website
(http://www.hhs.gov/about/smallbusiness/osdbustaff.html) or you may contact the
OSDBU headquarters at (202) 690-7300.
HHS current subcontracting goal is 33.0% for Small Business (hereafter referred
to as SB), 5.00% for Small Disadvantaged Business, including 8(a) Program
Participants,  Alaska Native Corporations (ANC) and Indian Tribes (hereafter
referred to as SDB), 5.00% for Women-Owned Small Business and Economically
Disadvantaged Women-Owned Small Business (hereafter referred to as WOSB), 3.00%
HubZone business (hereafter referred to as HUBZone), 3.00% Veteran Owned Small
Business (hereafter referred to as VOSB) and 3.00% Service Disabled
Veteran-Owned Small Business (hereafter referred to as SDVOSB) concerns for
Fiscal Year (FY) 2017. For this procurement, HHS expects all proposed
subcontracting plans to contain at a minimum the aforementioned percentages. 
These percentages shall be expressed as percentages of the total estimated
subcontracting dollars.

--------------------------------------------------------------------------------




1.
Type of Plan (check one)

    X      Individual plan (all elements developed specifically for this
contract and applicable for the full term of this contract).
 Master plan (goals developed for this contract) all other elements standardized
and approved by a lead agency Federal Official; must be renewed every three
years and contractor must provide copy of lead agency approval.
 Commercial products/service plan (goals are negotiated with the initial agency
on a company-wide basis rather than for individual contracts) this plan applies
to the entire production of commercial service or items or a portion thereof.
The contractor sells commercial products and services customarily used for non-
government purposes. The plan is effective during the offeror's fiscal year
(attach a copy).  The Summary Subcontracting Report (SSR) must include a
breakout of subcontracting prorated for HHS and other Federal agencies.

2.
Goals

Below indicate the dollar and percentage goals for Small Business (SB), Small
Disadvantaged (SDB) including Alaska Native Corporations and Indian Tribes,
Women-owned and Economically Disadvantaged Women-Owned (WOSB), Historically
Underutilized Business Zone (HUBZone), Veteran Owned Small Business (VOSB),
Service-Disabled Veteran-Owned (SDVOSB) Small Businesses and "Other than Small
Business" (Other) as subcontractors. Indicate the base year and each option
year, as specified in FAR 19.704 or project annual subcontracting base and goals
under commercial plans. If any contract has more four options, please attach
additional sheets which illustrate dollar amounts and percentages. PLEASE NOTE:
Zero dollars is not an acceptable goal for the SB, SDB, WOSB, HUBZone, VOSB or
SDVOSB categories since this does not demonstrate a good faith effort throughout
the period of performance of the contract.  Formula for below: 2.b. + 2.h. =
2.a.
a. Total estimated dollar value of ALL planned subcontracting, i.e., with ALL
types of concerns under this contract is $[**] (Base Period – plus options).
b. Total estimated dollar value and percent of planned subcontracting with SMALL
BUSINESSES (including SDB, WOSB, HUBZone, VOSB and SDVOSB): (% of "a") $[**] and
[**]%  (Base Period – plus options)
c. Total estimated dollar value and percent of planned subcontracting with SMALL
DISADVANTAGED BUSINESSES: (% of "a") $[**] and [**]%  (Base Period – plus
options)
d. Total estimated dollar value and percent of planned subcontracting with
WOMEN-OWNED SMALL BUSINESSES: (% of "a") $[**]  and [**]%  (Base Period – plus
options)
e. Total estimated dollar and percent of planned subcontracting with HUBZone
SMALL BUSINESSES:
(% of "a") $[**]  and  [**]% (Base Period – plus options)
f. Total estimated dollar and percent of planned subcontracting with
VETERAN-OWNED SMALL BUSINESSES:  (% of "a") $[**]  and  [**]%  (Base Period –
plus options)
g. Total estimated dollar and percent of planned subcontracting with SERVICE-
DISABLED VETERAN-OWNED SMALL BUSINESSES:  (% of "a")
$[**]  and  [**]% (Base Period – plus options)
h. Total estimated dollar and percent of planned subcontracting with "OTHER THAN
SMALL BUSINESSES" (As defined by the Small Business Administration as "any
entity that is not classified as a small business. This includes large
businesses, state and local governments, non-profit organizations, public
utilities, educational institutions and foreign-owned firms.) (% of "a")$[**] 
and  [**]% (Base Period – plus options)
i. Provide a description of ALL the products and/or services to be subcontracted
under this contract, and indicate the size and type of business supplying them
(check all that apply):
Products and/or
Services
Other
Small Business
SDB
WOSB
Hubz
VOSB
SDVOSB
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]

j. Provide a description of the method used to develop the subcontracting goals
for SB, SDB, WOSB, HUBZone and SDVOSB concerns. Address efforts made to ensure
that maximum practicable subcontracting opportunities have been made available
for those concerns and explain the method used to identify potential sources for
solicitation purposes. Explain the method and state the quantitative basis (in
dollars) used to establish the percentage goals. Also, explain how the areas to
be subcontracted to SB, WOSB, HUBZone, VOSB and SDVOSB concerns were determined,
how the capabilities of these concerns were considered contract opportunities
and how such data comports with the cost proposal. Identify any source lists or
other resources used in the determination process. (Attach additional sheets, if
necessary.)
Emergent Biodefense Operations Lansing LLC (Emergent) solicited proposals from
sources with the qualifications required to perform commercial item
manufacturing and delivery services, which are the same as those required under
this contract. Those contractors that best meet the business specifications,
capability, performance expectations, cost competitiveness and other relevant
criteria have been considered for this effort. Emergent plans to utilize small
business concerns to the maximum extent practical and regularly surveys the
healthcare community to identify small businesses with the skills and experience
to provide either validated cGMP manufacturing services or to provide validated
controlled-temperature shipping services to destinations in the continental
United States. BioThrax anthrax vaccine is a FDA-licensed product and
manufacturing and shipment must conform to FDA regulations.  Subcontractors such
as our fill finish facilities must also be FDA-licensed to manufacture BioThrax.
When we initially licensed our fill finish subcontractors, they were small
businesses. However, subsequently they were purchased by large businesses. The
process to identify, qualify and then, when required, FDA-license a new
subcontractor is comparatively long and expensive. In addition, delivery under
this contract requires a niche skill set and due to the complexity and very
specialized nature of the program, there is a very small pool of qualified small
businesses from which to make a selection and switching from our currently
established subcontractors may introduce significant delivery risk. With these
caveats, Emergent will use small businesses to perform work under this contract
whenever practicable.
k. Indirect costs have _____ have not _X  been included in the dollar and
percentage subcontracting goals above (check one).
l. If indirect costs have been included, explain the method used to determine
the proportionate share of such costs to be allocated as subcontracts to SB,
SDB, WOSB, HUBZone, VOSB and SDVOSB concerns:







3.
Program Administrator:

NAME:   [**] 
TITLE:   [**] 
ADDRESS:   400 Professional Drive, Suite 500
  Gaithersburg, Maryland 20879 
TELEPHONE:  [**] 
E-MAIL:   [**] 

--------------------------------------------------------------------------------



Duties:  Does the individual named above have general overall responsibility for
the company's subcontracting program, i.e., developing, preparing, and executing
subcontracting plans and monitoring performance relative to the requirements of
those subcontracting plans and perform the following duties? (If NO is checked,
please who in the company performs those duties, or indicate why the duties are
not performed in your company on a separate sheet of paper and submit with the
proposed subcontracting plan.)

a.
Developing and promoting company-wide policy initiatives that demonstrate the
company's support for awarding contracts and subcontracts to SB, SDB, WOSB,
HUBZone, VOSB and SDVOSB concerns; and for assuring that these concerns are
included on the source lists for solicitations for products and services they
are capable of providing;  X  yes __ no

b.
Developing and maintaining bidder source lists of SB, SDB, WOSB, HUBZone, VOSB
and SDVOSB concerns from all possible sources;  X  yes __ no

c.
Ensuring periodic rotation of potential subcontractors on bidder's lists;   X 
yes __ no

d.
Assuring that SB, SDB, WOSB, HUBZone, VOSB and SDVOSB businesses are included on
the bidders' list for every subcontract solicitation for products and services
that they are capable of providing.   X  yes __ no

e.
Ensuring that Requests for Proposals (RFPs) are designed to permit the maximum
practicable participation of SB, SDB, WOSB, HUBZone, VOSB and SDVOSB concerns.
 X  yes __ no

f.
Reviewing subcontract solicitations to remove statements, clauses, etc., which
might tend to restrict or prohibit small, 8(a), SDB, WOSB, HUBZone, VOSB and
SDVOSB small business participation.  X  yes __ no

g.
Accessing various sources for the identification of SB, SDB, WOSB, HUBZone, VOSB
and SDVOSB concerns to include the Central Contractor Registration
(http://www.ccr.gov/), local small business and minority associations, local
chambers of commerce and Federal Agencies' Small Business Offices;  X  yes __ no

h.
Establishing and maintaining contract and subcontract award records;  X  yes __
no

i.
Participating in Business Opportunity Workshops, Minority Business Enterprise
Seminars, Trade Fairs, Procurement Conferences, etc.;  X  yes __ no

j.
Ensuring that SB, SDB, WOSB, HUBZone, VOSB and SDVOSB concerns are made aware of
subcontracting opportunities and assisting concerns in preparing responsive bids
to the company;  X  yes __ no

k.
Conducting or arranging for the conduct of training for purchasing personnel
regarding the intent and impact of Section 8(d) of the Small Business Act, as
amended;  X  yes __ no

l.
Monitoring the company's subcontracting program performance and making any
adjustments necessary to achieve the subcontract plan goals;  X  yes __ no

m.
Preparing and submitting timely, required subcontract reports;  X  yes __ no

n.
Conducting or arranging training for purchasing personnel regarding the intent
and impact of 8(d) of the Small Business Act on purchasing procedures;  X  yes
__ no

o.
Coordinating the company's activities during the conduct of compliance reviews
by Federal agencies; and  X  yes __ no

p.  Other duties: 






4.
Equitable Opportunity

Describe efforts the offeror will undertake to ensure that SB, SDB, WOSB,
HUBZone, VOSB and SDVOSB concerns will have an equitable opportunity to compete
for subcontracts. These efforts include, but are not limited to, the following
activities:
a. Outreach efforts to obtain sources:

1.
Contact minority and small business trade associations; 2) contact business
development organizations and local chambers of commerce; 3) attend SB, SDB,
WOSB, HUBZone, VOSB and SDVOSB procurement conferences and trade fairs;
4) review sources from the Central Contractor Registration
(http://www.ccr.gov/); 5) review sources from the Small Business Administration
(SBA), Central Contractor Registration (CCR); 6) Consider using other sources
such as the National Institutes of Health (NIH) e-Portals in Commerce, (e-PIC),
(http://epic.od.nih.gov/). The NIH e-PIC is not a mandatory source; however, it
may be used at the offeror's discretion; and 7) Utilize newspaper and magazine
ads to encourage new sources.

b. Internal efforts to guide and encourage purchasing personnel:

1.
Conduct workshops, seminars and training programs;

2.
Establish, maintain, and utilize SB, SDB, WOSB, HUBZone, VOSB and SDVOSB source
lists, guides, and other data for soliciting subcontractors; and

3.
Monitor activities to evaluate compliance with the subcontracting plan.

Additional efforts:





5.
Flow Down Clause

The contractor agrees to include the provisions under FAR 52.219-8, "Utilization
of Small Business Concerns," in all acquisitions exceeding the simplified
acquisition threshold that offers further subcontracting opportunities. All
subcontractors, except small business concerns, that receive subcontracts in
excess of $650,000 ($1,500,000 for construction) must adopt and comply with a
plan similar to the plan required by FAR 52.219-9, "Small Business
Subcontracting Plan."  Note:  In accordance with FAR 52.212-5(e) and 52.244-6(c)
the contractor is not required to include flow-down clause FAR 52.219.-9 if it
is subcontracting commercial items.

6.
Reporting and Cooperation

The contractor gives assurance of 1) cooperation in any studies or surveys that
may be required; 2) submission of periodic reports which illustrate compliance
with the subcontracting plan; 3) submission of its Individual Subcontracting
Report (ISR) and Summary Subcontract Report (SSR); and 4) subcontractors'
submission of ISRs and SSRs.  ISRs and SSRs shall be submitted via the
Electronic Subcontracting Reporting System (eSRS) website
https://esrs.symplicity.com/index?_tab=signin&cck=1
Reporting Period
Report Due
Due Date
Oct 1 - Mar 31
ISR
4/30
Apr 1 - Sept 30
ISR
10/30
Oct 1 - Sept 30
SSR
10/30
Contract Completion
Year End SDB Report
30 days after completion

Please refer to FAR Part 19.7 for instruction concerning the submission of a
Commercial Plan: SSR is due on 10/30 each year for the previous fiscal year
ending 9/30.

a.
Submit ISR (bi-annually) for the awarding Contracting Officer's review and
acceptance via the eSRS website.

b.
Currently, SSR (annually) must be submitted for the HHS eSRS Agency Coordinator
review and acceptance via the eSRS website.  (Note: Log onto the OSDBU website
to view the HHS Agency Coordinator contact information
(http://www.hhs.gov/about/smallbusiness/osdbustaff.html).

Note: The Request for Proposal (RFP) will indicate whether a subcontracting plan
is required. Due to the nature and complexity of many HHS contracts,
particularly the Centers for Medicare and Medicaid (CMS), the contractor may not
be required to submit its subcontracting reports through the eSRS.  The
Contracting Officer will confirm reporting requirements prior to the issuance of
an award. For more information, contact Courtney Carter, Agency Coordinator-eSRS
(Courtney.Carter@hhs.gov).

7.
Record keeping

FAR 19.704(a) (11) requires a list of the types of records your company will
maintain to demonstrate the procedures adopted to comply with the requirements
and goals in the subcontracting plan.  The following is a recitation of the
types of records the contractor will maintain to demonstrate the procedures
adopted to comply with the requirements and goals in the subcontracting plan.
These records will include, but not be limited to, the following:

a.
SB, SDB, WOSB, HUBZone, VOSB and SDVOSB source lists, guides and other data
identifying such vendors;

b.
Organizations contacted in an attempt to locate SB, SDB, WOSB, HUBZone, VOSB and
SDVOSB sources;

c.
On a contract-by-contract basis, records on all subcontract solicitations over
$100,000, which indicate for each solicitation (1) whether SB, SDB, WOSB,
HUBZone, VOSB and/or SDVOSB concerns were solicited, if not, why not and the
reasons solicited concerns did not receive subcontract awards;

d.
Records to support other outreach efforts, e.g., contacts with minority and
small business trade associations, attendance at small and minority business
procurement conferences and trade fairs;

e.
Records to support internal guidance and encouragement provided to buyers
through (1) workshops, seminars, training programs, incentive awards; and (2)
monitoring performance to evaluate compliance with the program and requirements;
and

f.
On a contract-by-contract basis, records to support subcontract award data
including the name, address, and business type and size of each subcontractor.
(This is not required on a contract–by–contract basis for commercial plans.)

g.
Other records to support your compliance with the subcontracting plan: (Please
describe)






8.
Timely Payments to Subcontractors

FAR 19.702 requires your company to establish and use procedures to ensure the
timely payment of amounts due pursuant to the terms of your subcontracts with SB
concerns, SOB, WOSB, HUBZone, VOSB and SDVOSB concerns.
Your company has established and used such procedures:   X  yes __ no

9.
Description of Good Faith Effort

Maximum practicable utilization of SB, SOB, WOSB, HUBZone, VOSB and SDVOSB
concerns as subcontractors in Government contracts is a matter of national
interest with both social and economic benefits.  When a contractor fails to
make a good faith effort to comply with a subcontracting plan, these objectives
are not achieved, and 15 U.S.C. 637(d) (4) (F) directs that liquidated damages
shall be paid by the contractor.  In order to demonstrate your compliance with a
good faith effort to achieve the SB, SOB, WOSB, HUBZone, VOSB and SDVOSB small
business subcontracting goals, outline the steps your company plans to take. 
These steps will be negotiated with the contracting official prior to approval
of the plan.
Implement a supplier diversity program, 2) upgrade current vendor system
software to allow for enhanced measurement of Small/Minority Business
activities, 3) attend Small Business seminars to identify qualified candidates,
4) review all contract forms to ensure terms support Small Business
subcontracting goals.
SIGNATURE PAGE
Signatures Required
This subcontracting plan was submitted by:
Signature: [**] 
Typed/Print Name: [**] 
Title: [**] 
Date: February 1, 2017



--------------------------------------------------------------------------------



This plan was reviewed by:
Signature:  
Typed/Print Name:  
Title: Contracting OfficerDate:
This plan was reviewed by:
Signature:  
Typed/Print Name:  
Title: HHS Small Business SpecialistDate:
This plan was reviewed by:
Signature:  
Typed/Print Name:  
Title: Small Business Administration Procurement Center Representative
Date:  
This plan was approved by:
Signature:  
Typed/Print Name:  
Title: Contracting OfficerDate:



--------------------------------------------------------------------------------

HHS SUBCONTRACTING PLAN REVIEW FORM
OSDBU Control No.: Multiple Awards?Yes:No:(If yes, attach a copy of each
subcontracting plan)
PROJECT INFORMATION
Solicitation/Contract No.: RFP-17-100-SOL-00010
MOD No. (If applicable):
Title of Acquisition:  Anthrax Vaccine for the Strategic National Stockpile
(SNS)
Contractor's Name: Emergent BioSolutions
Period of Performance: 04/01/17-03/31/19
Total Contract Amount (including options): $ 99,941,720
Total Modification Amount: (if applicable) $
Base Period (if there are options): $
Option 1 (if applicable): $
Option 2 (if applicable): $
Option 3 (if applicable): $
Option 4 (if applicable): $
 
Contracting Officer/Specialist Name:  [**]
Tei&Fax: [**]
OPDIV/Division/Branch (including location): HHS/ASPR/AMCG O'Neil 11B16
Email: [**]
SUBCONTRACT PLAN REQUIREMENTS
1.  Type of Plan (check one):
Individual     X MasterCommercial
(A=Acceptable; U=Unacceptable)   
C.O.
SBS
SBA/PCR
2.  Subcontracting Goal Data
A
U
A
U
A
U
a. Total Subcontracting Dollars [(2b+2h=2a), except when subcontract baseline
equals contract value]:
$[**]
X
 
X
     
b. Total Subcontracting Dollars & Percentage with Small Businesses (incl. SDB,
WOSB, HUBZone, SDVOSB)- [Percentage of 2a.]:
$ [**] and[**] %
X
 
X
     
c. Total Subcontracting Dollars & Percentage with Small Disadvantaged Businesses
- [Percentage of 2.a.)
$ [**] and[**] %
X
 
X
     
d. Total Subcontracting Dollars & Percentage with Woman-owned Small Businesses -
[Percentage of 2.a.]
$[**] and[**] %
X
 
X
     
e. Total Subcontracting Dollars & Percentage with HUBZone Small Businesses -
[Percentage of 2.a.]
$[**] and[**] %
X
 
X
     
f. Total Subcontracting Dollars & Percentage with'Veteran Owned Small Businesses
- [Percentage of 2.a.)
$[**] and[**] %
X
 
X
     
g. Total Subcontracting Dollars & Percentage with Service-Disabled Veteran Small
Businesses - [Percentage of 2.a.]
$[**] and[**] %
X
 
X
     
h. Total Subcontracting Dollars & Percentage with "Other" than Small Businesses
(i.e., large companies, non profits, etc.) [Percentage of 2.a.]
$[**] and [**] %
X
 
X
     
i. Subcontracting Opportunities (description of all principal products/services
to be subcontracted to all types of concerns)
• Raw Materials/Supplies: other, SB, WOSB
• Fill/Finish: other
• Shipping: other, SB
X
 
X
     
j.k.l. Methodology used to develop goals & identify potential sources (e.g.
historical trends, information on technical and competitive bidding, formula for
calculating goals, etc.)
X
         




--------------------------------------------------------------------------------



HHS SUBCONTRACTING PLAN REVIEW FORM – Page 2
SUBCONTRACT PLAN REQUIREMENTS (con't)
C.O.
SBS
SBA/PCR
(A=Acceptable; U=Unacceptable)
A
U
A
U
A
U
3.  Subcontracting Plan Administrator's Name (Contractor): [**]
X
 
X
     
4.  Description of efforts to ensure the Small Businesses (incl. SDB, WOSB,
HUBZone, SDVOSB) entities have equitable opportunity to compete for
subcontracts.
X
 
X
     
5.  Required flow-down clause(s) to be included in prime contractor's
subcontracts (i.e., FAR Clause 52.219-8, 52-219-9, 52.212-5(e)):
X
 
X
     
6.  Reporting and Cooperation:
a.  Agreement to submit required reports
X
 
X
     
b.  Agreement to cooperate in studies and surveys
X
 
X
     
7.  Record keeping
X
 
X
     
8.  Timely Payment to Subcontractos
X
 
X
     
9.  Description of Good Faith Effort
X
 
X
     
CONTRACTING OFFICER DETERMINATION, OSDBU SMALL BUSINESS SPECIALIST AND SBA PCR
RECOMMENDATION
C.O.
SBS
SBA/PCR
Yes
No
Yes
No
Yes
No
1.  The proposed plan meets the requirements of FAR 19.704.
X
 
X
 
X
 
2.  In accordance with 19.705-4, past performance has been considered when
determining acceptability of this plan.
X
 
X
     
3.  The proposed plan requires an additional pre-award review.
 
X
 
X
 
X
 
HHS OPDIV Contracting Officer Signature
Contracting Officer: /s/ [**]  Date:   2/21/17 
Additional Comments:
Though the contractor did not meet most of HHS's SB subcontracting goals, per
the justification from the contractor as to the reason why, the proposed SB plan
is deemed acceptable.
 
HHS OSDBU SBS Signature
[image7.jpg]
Small Business Specialist:   Date:   2/23/17 
COMMENTS:  If any elements are determined to be unacceptable, summarize below:
 
SBA PCR Signature
SBA PCR:  [image8.jpg]  Date:   2/23/2017 
COMMENTS:  If any elements are determined to be unacceptable, summarize below:
Justification accepted for goals below agency-established minimums.
 




--------------------------------------------------------------------------------



 
HHS SUBCONTRACTING PLAN REVIEW FORM INSTRUCTIONS
OSDBU Control No.:  Insert the control number from the HHS 653 which was
assigned by the SBS
Multiple Awards: indicate as appropriate.  If yes, attach a copy of each
subcontracting plan
PROJECT INFORMATION:
· Solicitation/Contract No.: Enter the assigned RFP or Contract Number
· Modification: Identify the modification number for the contract if applicable.
· Title of Acquisition: Enter the item/service description or project title
· Contractor's Name: Enter Successful Offeror/Contractor's name
· Period of Performance: Enter the estimated performance period, including all
options, in the following format (mm/dd/yy - mm/dd/yy)
· Total Contract Amount: Enter the total estimated dollar value of the contract,
including all options & modifications.
· Total Modification Amount: (if applicable)
· Base Period & Options 1 through Option 4: Complete these boxes if options are
part of the contract.
· CO/CS Contact Information: Enter Contracting Officer/Specialist's Name, OPDIV,
Building, Room, Telephone, and Fax and e-mail.
SUBCONTRACTING PLAN REQUIREMENTS (ITEMS 1 - 9)
1. Enter type of plan: individual, master or commercial
2. For each of the sub-items 2.a. through 2.1., the C.O. must review the plan &
determine if the requirement is acceptable or unacceptable.
For each of the sub-items 2.b. through 2.h., the C.O. shall include the
subcontracting dollars & percentage for the category. In calculating percentage,
use the subcontracting dollars for the sub-item as the numerator & the total
subcontracting dollars for the contract as the denominator. (i.e. 2.b. divided
by 2.a. =%for 2.b.)
3. through 9:  the C.O. must review the plan & determine if the requirements are
acceptable or unacceptable.
CONTRACTING OFFICER DETERMINATION, OSDBU SMALL BUSINESS SPECIALIST & SBA PCR
RECOMMENDATION (ITEMS 1- 3)
1. The CO must review the plan to determine if it meets the requirements in FAR
19.7.
2. Indicate whether past performance had been considered when determining
acceptability of plan
3. Indicate whether plan requires further pre-award review.
SIGNATURES
· The CO who has the authority to bind the government will make a determination,
sign and date.
· The HHS SBS will sign and date the review form and the subcontracting plan
signature page if acceptable. During the plan review, the SBS may require
additional input from the CO and/or contractor.   The SBS may also include
comments regarding the plan as necessary
· The SBA PCR shall sign and date the review form & the subcontracting plan
signature page if acceptable. Concurrence or non-concurrence of the acquisition
method determined by the CO The SBA PCR may also include comments regarding the
plan as necessary.
NOTE:  In order for the HHS Small Business Specialist to conduct a comprehensive
review of each plan, at a minimum, the documentation forwarded by the CO should
include:
1. A completed HHS Subcontracting Plan Review Form signed by the Contracting
Official
2. A completed Subcontracting Plan, using the HHS Subcontracting Plan template,
signed by the offeror and the CO.
3. The Summary of Proposed Costs from the offeror's Final Proposal Revision.
4. Any narrative, attachment or supplemental documentation to the offeror's plan
describing efforts to locate small business subcontractors, rationale for using
other than small businesses as subcontractors, etc.




--------------------------------------------------------------------------------

February 1, 2017

Attn:
[**]

Emergent Bio Solutions
400 Professional Drive, Suite 400
Gaithersburg, MD 20879
Subject: Solicitation # 17-100-SOL-00010 Responses to Questions
Dear [**],
We received several questions regarding solicitation # 17-100-SOL-00010 and
would like to provide responses to those questions.
Please let us know if you have any further questions.
Thanks,
[**]
[**]
Contracting Officer, Section Chief
Office of Acquisitions Management, Contracts & Grants (AMCG)
Assistant Secretary for Preparedness & Response (ASPR)
U.S. Department of Health & Human Services
Encl.

--------------------------------------------------------------------------------



Solicitation # 17-100-SOL-00010: USG's Responses to
Emergent's January 27, 2016 Questions
Question 1 Response:
Earned Value Management (EVM) deliverables will not be required for this
procurement and will be removed from Section C.
Question 2 Response:
Section C.5.D. will be altered to state that the Offeror shall provide a copy of
any regulatory communications (e.g. meeting minutes, submissions, etc.) that
occur during the contract period of performance pertaining to the product being
procured (i.e. BioThrax).  Any pertinent regulatory communications or issues
that may impact the product or ability of the Offeror to complete delivery of
the product on this particular contract shall be made known to BARDA/AMCG until
delivery of all [**] doses are completed.


Question 3 Response:


Yes, the lower limit will be aligned with the new CDC [**] contract at [**]
months.


Question 4 Response:


Yes, the items (Certificate(s) of Analysis and FDA Lot Release(s)) can be
provided at least [**] before each scheduled shipment.

